Exhibit 10(a)

 

Execution Copy

TERM CREDIT AGREEMENT

Dated as of July 10, 2007

Among

ALCOA INC.

and

ALCOA HOLDCO CANADA ULC,

as Borrowers

THE LENDERS NAMED HEREIN,

CITICORP NORTH AMERICA, INC.

as Administrative Agent, and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent

 

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arrangers and Joint Book-running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I   DEFINITIONS AND CONSTRUCTION    1   SECTION 1.01.    
Defined Terms    1   SECTION 1.02.     Terms Generally; Accounting Principles   
18 ARTICLE II   THE CREDITS    19   SECTION 2.01.     Commitments    19  
SECTION 2.02.     Loans    19   SECTION 2.03.     Notice of Borrowings    20  
SECTION 2.04.     Interest Elections    21   SECTION 2.05.     Evidence of Debt;
Repayment of Loans    22   SECTION 2.06.     Fees    22   SECTION 2.07.    
Interest on Loans    23   SECTION 2.08.     Default Interest    23   SECTION
2.09.     Alternate Rate of Interest    24   SECTION 2.10.     Termination and
Reduction of Commitments.    24   SECTION 2.11.     Optional Prepayments    24  
SECTION 2.12.     Mandatory Prepayments    25   SECTION 2.13.     Reserve
Requirements; Change in Circumstances    25   SECTION 2.14.     Change in
Legality    26   SECTION 2.15.     Indemnity    27   SECTION 2.16.     Pro Rata
Treatment    27   SECTION 2.17.     Sharing of Setoffs    28   SECTION 2.18.    
Payments    28   SECTION 2.19.     Taxes    29   SECTION 2.20.     Assignment of
Loans and Commitments Under Certain Circumstances    31 ARTICLE III  
REPRESENTATIONS AND WARRANTIES    32   SECTION 3.01.     Organization    32  
SECTION 3.02.     Authorization    32   SECTION 3.03.     Enforceability    32  
SECTION 3.04.     Governmental Approvals    32   SECTION 3.05.     No Conflict
   32   SECTION 3.06.     Financial Statements    33   SECTION 3.07.     No
Defaults    33   SECTION 3.08.     Litigation    33   SECTION 3.09.     Employee
Benefit Plans    33   SECTION 3.10.     Title to Properties; Possession Under
Leases    34   SECTION 3.11.     Investment Company Act; Public Utility Holding
Company Act    34   SECTION 3.12.     Tax Returns    34   SECTION 3.13.    
Compliance with Laws and Agreements    35   SECTION 3.14.     No Material
Misstatements    35   SECTION 3.15.     Use of Proceeds    35   SECTION 3.16.  
  No Trusts    35   SECTION 3.17.     Solvency    35   SECTION 3.18.     Federal
Reserve Regulations; Margin Stock    36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE IV

  CONDITIONS OF EFFECTIVENESS, LENDING AND DESIGNATION OF BORROWING SUBSIDIARIES
   36   SECTION 4.01.     Effective Date    36   SECTION 4.02.     Tender
Funding Date    37   SECTION 4.03.     Each Borrowing    38   SECTION 4.04.    
Designation of Borrowing Subsidiaries    39

ARTICLE V

  AFFIRMATIVE COVENANTS    40   SECTION 5.01.     Financial Statements, Reports,
etc    40   SECTION 5.02.     Pari Passu Ranking    41   SECTION 5.03.    
Maintenance of Properties    41   SECTION 5.04.     Obligations and Taxes    41
  SECTION 5.05.     Insurance    41   SECTION 5.06.     Existence; Businesses
and Properties    41   SECTION 5.07.     Compliance with Laws    41   SECTION
5.08.     Default Notices    42   SECTION 5.09.     Use of Proceeds    42  
SECTION 5.10.     Capital Contributions    43   SECTION 5.11.     Consummation
of Transactions    43   SECTION 5.12.     Pro Forma Financial Statements    43

ARTICLE VI

  NEGATIVE COVENANTS    43   SECTION 6.01.     Liens    43   SECTION 6.02.    
Consolidation, Amalgamation, Merger, Sale of Assets, etc    45   SECTION 6.03.  
  Financial Covenants    45   SECTION 6.04.     Change in Business    46  
SECTION 6.05.     Amendment of Related Documents    46

ARTICLE VII

  EVENTS OF DEFAULT    46

ARTICLE VIII

  GUARANTEE    49

ARTICLE IX

  THE ADMINISTRATIVE AGENT    50   SECTION 9.01.     Authorization and Action   
50   SECTION 9.02.     Administrative Agent’s Reliance, Etc    51   SECTION
9.03.     Posting of Communications    52   SECTION 9.04.     The Administrative
Agent Individually    53   SECTION 9.05.     Indemnification    53   SECTION
9.06.     Successor Administrative Agent    54

ARTICLE X

  MISCELLANEOUS    54   SECTION 10.01.     Notices    54   SECTION 10.02.    
Survival of Agreement    55   SECTION 10.03.     Binding Effect    55   SECTION
10.04.     Successors and Assigns; Additional Borrowing Subsidiaries    55  
SECTION 10.05.     Expenses; Indemnity    58   SECTION 10.06.     Right of
Setoff    60

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                 Page  

SECTION 10.07.

    Applicable Law    60  

SECTION 10.08.

    Waivers; Amendment    60  

SECTION 10.09.

    Interest Rate Limitation    61  

SECTION 10.10.

    Entire Agreement    61  

SECTION 10.11.

    Waiver of Jury Trial    61  

SECTION 10.12.

    Severability    62  

SECTION 10.13.

    Counterparts    62  

SECTION 10.14.

    Headings    62  

SECTION 10.15.

    Jurisdiction, Consent to Service of Process    62  

SECTION 10.16.

    Conversion of Currencies    63  

SECTION 10.17.

    National Security Laws    63  

SECTION 10.18.

    Limitation on Agreements    63  

SECTION 10.19.

    Confidentiality    63

 

References

         

Exhibit A

     Assignment and Assumption     

Exhibit B

     Administrative Questionnaire     

Exhibit C

     Form of Opinion of In-house Counsel     

Exhibit D

     Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP     

Exhibit E

     Form of Opinion of Stewart McKelvey     

Exhibit F

     Designation of Borrowing Subsidiary     

Schedule 2.01

     Lenders and Commitments     

Schedule 3.08

     Litigation     

Schedule 6.01(a)

     Existing Liens   

 

iii



--------------------------------------------------------------------------------

TERM CREDIT AGREEMENT dated as of July 10, 2007 (as the same may be amended,
modified or supplemented from time to time, the “Agreement”), among ALCOA INC.,
a Pennsylvania corporation (“Alcoa”), ALCOA HOLDCO CANADA ULC (“Alcoa Holdco
Canada”), a Nova Scotia unlimited liability company, a wholly-owned indirect
Subsidiary of Alcoa, the Lenders (such term and each other capitalized term used
but not defined herein having the meaning ascribed thereto in Article I), and
CITICORP NORTH AMERICA, INC., as Administrative Agent for the Lenders.

Whereas, the Borrowers have requested that the Lenders make available certain
term loans for the purposes specified in this Agreement; and

Whereas, the Lenders are willing to make available to the Borrowers such term
loans upon the terms and subject to the conditions set forth herein;

Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Administrative Agent” shall mean CNAI, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Syndication Agent.

“Alcan” shall mean Alcan Inc., a corporation organized under the laws of Canada.

“Alcan Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, liabilities (including any contingent liabilities
that may arise through outstanding, pending or threatened litigation or
otherwise), capitalization, shareholders’ equity, condition (financial or
otherwise), licenses or franchises, results of operations, prospects, cash
flows, permits, rights or privileges (whether contractual or otherwise), of
Alcan and its subsidiaries, on a consolidated basis.



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Type of Loan and
the Index Debt Ratings in effect on such date set forth below:

 

     Category 1         Category 2         Category 3         Category 4        
Category 5         Category 6           Index Debt Ratings of at least A- by S&P
and /or A- by Fitch and/or A3   by Moody’s.   Index Debt
Ratings less
than Category 1, 
but at least
BBB+ by S&P
and/or BBB+
by Fitch and/or
Baa1 by
Moody’s.   Index Debt
Ratings less
than Category 2, 
but at least BBB
by S&P and/or
BBB by Fitch
and/or Baa2 by
Moody’s.   Index Debt
Ratings less
than Category 3, 
but at least
BBB- by S&P
and/or BBB- by
Fitch and/or
Baa3 by
Moody’s.   Index Debt
Ratings less
than Category 4,
but at least BB+
by S&P and/or
BB+ by Fitch
and/or Ba1 by
Moody’s (unless 
Category 6 is
applicable).

 

  Index Debt
Ratings of
BB or less by
S&P or BB
or less by
Fitch or Ba2
or less by
Moody’s.              

Applicable 

to LIBOR Loans

 

  0.40%   0.50%   0.60%   0.75%   1.00%   1.25%              

Applicable

to Base Rate Loans 

 

  0.00%   0.00%   0.00%   0.00%   0.00%   0.25%

“Applicable Unused Commitment Fee Rate” shall mean, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
Index Debt Ratings in effect on such date set forth below:

 

     Category 1         Category 2         Category 3         Category 4        
Category 5         Category 6           Index Debt
Ratings of at
least A- by S&P 
and/or A- by
Fitch and/or A3
by Moody’s.   Index Debt
Ratings less
than Category 1, 
but at least
BBB+ by S&P
and/or BBB+ by 
Fitch and/or
Baa1 by
Moody’s.   Index Debt
Ratings less
than Category 2, 
but at least BBB
by S&P and/or
BBB by Fitch
and/or Baa2 by
Moody’s.   Index Debt
Ratings less
than Category 3, 
but at least
BBB- by S&P
and/or BBB- by
Fitch and/or
Baa3 by
Moody’s.   Index Debt
Ratings less
than Category 4, 
but at least BB+
by S&P and/or
BB+ by Fitch
and/or Ba1 by
Moody’s (unless 
Category 6 is
applicable).

 

  Index Debt
Ratings of BB
or less by S&P
or BB or less
by Fitch or
Ba2 or less by
Moody’s.              

Applicable Unused Commitment  Fee Rate

 

  0.07%   0.08%   0.10%   0.125%   0.150%   0.150%

“Approved Borrowing Subsidiary” shall mean each wholly-owned Subsidiary of Alcoa
that is a U.S. Person or that is organized under the law of Canada or any
jurisdiction therein.

 

 

2



--------------------------------------------------------------------------------

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.03(b).

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Arrangers” shall mean Citigroup Global Markets Inc. and Goldman Sachs Credit
Partners L.P. in their capacities as joint lead arrangers and joint book-running
managers.

“Asset Sale” shall mean, with respect to any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition of fixed or capital
assets, or lines of business by Alcoa or any of its Subsidiaries which yields in
the aggregate gross proceeds to Alcoa or any of its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $100,000,000; provided, however, that any
such sale, lease, sale and leaseback, assignment, conveyance, transfer or other
disposition (a) to Alcoa or any of its Subsidiaries, (b) of any portion of the
Shares or (c) unless Alcoa Controls a majority of the board of directors of
Alcan, by Alcan or any of its Subsidiaries at any time prior to the consummation
of the Merger, shall not constitute an Asset Sale.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

“Base Rate” shall mean each of the U.S. Base Rate and the Canadian Base Rate.

“Base Rate Borrowing” shall mean a U.S. Base Rate Borrowing or a Canadian/U.S.
Base Rate Borrowing.

“Base Rate Loan” shall mean a U.S. Base Rate Loan or a Canadian/U.S. Base Rate
Loan.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrowers” shall mean the (a) Alcoa, (b) Alcoa Holdco Canada, and (c) and the
Borrowing Subsidiaries.

“Borrowing” shall mean any group of Loans of a single Type made by the U.S.
Lenders or the Canadian/U.S. Lenders to a Borrower on a single date and as to
which a single Interest Period is in effect.

“Borrowing Subsidiaries” shall mean, at any time, (a) Alcoa Holdco Canada and
(b) each wholly owned subsidiary of Alcoa that has been designated by Alcoa as a
Borrower hereunder and that has undertaken the obligations of Borrowing
Subsidiaries, in each case, pursuant to Section 10.04(e).

“Borrowing Subsidiaries Obligation” shall mean the Obligations of each Borrowing
Subsidiary.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
LIBOR Rate or any LIBOR Rate Loan, a day on which deposits in dollars are also
carried on in the London interbank market and (b) the Canadian Base Rate or any
Canadian Base Rate Loan, a day of the year on which banks are not required or
authorized to close in Toronto or Montreal, Canada.

 

3



--------------------------------------------------------------------------------

“Canadian Base Rate” shall mean the rate determined by the Administrative Agent
as the fluctuating interest rate per annum as shall be in effect from time to
time, which rate per annum shall be equal at all times to the higher of the
following:

(a) the rate of interest announced publicly from time to time by Citibank, N.A.,
Canadian Branch, from time to time, as Citibank, N.A., Canadian Branch’s base
rate for loans denominated in dollars; and

(b) 0.5% per annum plus the Federal Funds Rate.

“Canadian/U.S. Base Rate Borrowing” shall mean a Borrowing comprised of
Canadian/U.S. Base Rate Loans.

“Canadian/U.S. Base Rate Loan” shall mean any Canadian/U.S. Loan during any
period in which it bears interest based on the Base Rate in accordance with the
provisions of Article II.

“Canadian Borrower” shall mean (a) Alcoa Holdco Canada and (b) any other
Borrowing Subsidiary organized under the law of Canada or any jurisdiction
therein.

“Canadian/U.S. Borrowing” shall mean Canadian/U.S. Loans made on the same day by
the Canadian/U.S. Lenders ratably according to their respective Canadian/U.S.
Commitments.

“Canadian/U.S. Commitment” shall mean, with respect to each Canadian/U.S.
Lender, the commitment of such Lender to make Canadian/U.S. Loans in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Canadian/U.S.
Commitment,” as amended to reflect each Assignment and Assumption executed by
such Lender, and as such amount may be reduced pursuant to this Agreement, and
“Canadian/U.S. Commitments” shall mean the aggregate Canadian/U.S. Commitments
of all Canadian/U.S. Lenders, which amount, initially as of the Effective Date,
shall be $13,400,000,000.

“Canadian/U.S. Commitment Reduction” shall have the meaning assigned to it in
Section 2.10(b).

“Canadian/U.S. Facility” shall mean the Canadian/U.S. Commitments and the
provisions herein related to the Canadian/U.S. Loans.

“Canadian/U.S. Lender” shall mean each Lender having a Canadian/U.S. Commitment.

“Canadian/U.S. Loan” shall have the meaning assigned to it in Section 2.01(b).

“Capital Contribution” shall mean, a direct or indirect, (a) cash equity
contribution by Alcoa, (b) capital contribution by Alcoa consisting of shares of
Alcoa’s common stock, par value $1.00 per share, or (c) any other capital
contribution, direct or indirect, of cash, Stock or other consideration, made by
Alcoa or any Subsidiary thereof in accordance with the Related Documents, in
each case of clauses (a), (b) or (c) above to Alcoa Holdco Canada or any other
wholly-owned Subsidiary of Alcoa, in exchange for the issuance of common equity
of Alcoa Holdco Canada or such other wholly-owned Subsidiary to Alcoa or to any
of its wholly-owned Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Capital Markets Transaction” shall mean the receipt by Alcoa or any of its
Subsidiaries of proceeds of an issuance in the public or private capital markets
of long term debt securities, of equity securities or of equity-linked (e.g.,
trust preferred) securities.

“Cash Equivalents” shall mean (a) securities issued or fully guaranteed or
insured by the United States federal government or any agency thereof,
(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) that,
at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s and (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets in excess of $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses (a),
(b) and (c) above shall not exceed 180 days.

“Citi” means Citibank, N.A., a national banking association.

“CLO” shall have the meaning assigned to such term in Section 10.04(b).

“CNAI” shall mean Citicorp North America, Inc.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean each of the Canadian/U.S. Commitments and the U.S.
Commitments.

“Communications” shall have the meaning assigned to it in Section 9.03(a).

“Consolidated Net Tangible Assets” shall mean at any time, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of
Alcoa and its consolidated Subsidiaries adjusted for inventories on the basis of
cost (before application of the “last-in first-out” method of determining cost)
or current market value, whichever is lower, and deducting therefrom (a) all
current liabilities of such corporation and its consolidated Subsidiaries except
for (i) notes and loans payable (including commercial paper), (ii) current
maturities of long-term debt and (iii) current maturities of obligations under
capital leases and (b) all goodwill, trade names, patents, unamortized debt
discount and expenses of such corporation and its consolidated Subsidiaries (to
the extent included in said aggregate amount of assets) and other like
intangibles, all as set forth in the most recent consolidated balance sheet of
Alcoa and its consolidated Subsidiaries, delivered to the Administrative Agent
pursuant to Section 5.01, computed and consolidated in accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, the consolidated net worth of
Alcoa and its consolidated Subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Stock, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

5



--------------------------------------------------------------------------------

“Credit Period” shall mean the period from and including the Effective Date to
but excluding the Maturity Date or, if earlier, the earlier of the date on which
the Commitments shall be terminated pursuant to the terms hereof and the date
that is 60 days after the date on which the Merger is consummated.

“Debt Issuance” shall mean the issuance of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by Alcoa or any of its
Subsidiaries in a Capital Markets Transaction or any other debt facility
incurred in the commercial bank market, other than (i) the issuance of
commercial paper or other short-term debt programs, including any such domestic
and foreign working capital facility and (ii) any refinancing, replacement,
amendment, restatement or other modification to the Existing Five-Year Credit
Agreements or any Designated Existing Indebtedness.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Designated Existing Indebtedness” shall mean the outstanding Indebtedness of
Alcoa, Alcan and their respective Subsidiaries, in each case that, by their
respective terms, or as a result of any of the Transactions, is in default,
matures or is mandatorily payable (including as a result of acceleration), in
whole or in part, on or prior to the Scheduled Maturity Date.

“Designation Date” shall have the meaning assigned to such term in
Section 10.04(e).

“Designation of Borrowing Subsidiary” shall mean a Designation of Borrowing
Subsidiary executed by Alcoa and a Subsidiary thereof in substantially the form
of Exhibit F.

“dollars” or “$” shall mean lawful money of the United States of America.

“EBITDA” shall mean, with respect to any person for any period, net income (or
net loss) (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary items,
(y) the income of any person accounted for by Alcoa on the equity method and
(z) non-cash, one time charges) plus the sum of (a) (i) Interest Expense,
(ii) income tax expense, (iii) depreciation expense and (iv) amortization
expense, in each case of clauses (a)(i) through (a)(iv) determined in accordance
with GAAP for such period, and (b) the Transaction Expenses for such period.

“Effective Date” shall mean the date of this Agreement.

“Equity Issuance” shall mean the issuance or sale of any Stock of Alcoa or any
of its Subsidiaries by Alcoa or any of its Subsidiaries in a Capital Markets
Transaction (excluding any equity issued in connection with any employee or
director compensation plan).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which any Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or

 

6



--------------------------------------------------------------------------------

Section 307 of ERISA; (c) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412(d) of the Code or Section 302(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (f) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower or any of its subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such subsidiary could otherwise be liable; (i) any other similar event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrowers and (x) any Foreign Benefit Event.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act Reports” shall mean the Annual Report of Alcoa on Form 10-K for
the year ended December 31, 2006, the Quarterly Report of Alcoa on Form 10-Q for
the quarter ended March 31, 2007, all current reports of Alcoa on Form 8-K dated
April 1, 2007 to July 10, 2007, and the Schedule TO dated May 7, 2007 (and all
amendments and exhibits thereto, including those incorporated by reference
therein) filed by Alcoa with the SEC pursuant to the Securities Exchange Act of
1934.

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Transferee’s or the Administrative Agent’s net income, net
receipts, net profits, net worth or capital (including franchise or similar
Taxes imposed in lieu of such Taxes), but only to the extent such Taxes are
imposed by a taxing authority (a) in a jurisdiction (or political subdivision
thereof) under the laws of which such Lender, Transferee or the Administrative
Agent is organized or incorporated, (b) in a jurisdiction (or political
subdivision thereof) in which such Lender, Transferee or the Administrative
Agent does business, or (c) in a jurisdiction (or political subdivision thereof)
in which such Lender, Transferee or the Administrative Agent maintains a lending
office (or branch), (ii) any franchise Taxes, branch Taxes or branch profits
Taxes imposed by the United States or any similar Taxes imposed by any
jurisdiction (or political subdivision thereof) described in clause (i) or in
which any Borrower is located, (iii) with regard to any Lender or Transferee,
any withholding Tax that is (a) imposed on amounts payable to such Lender or
Transferee because such Lender or Transferee designates a new lending office,
except to the extent that such Lender (or Transferee) was entitled, at the time
of designation of a new lending office (or assignment), to receive such
additional amounts from the Borrower pursuant to Section 2.19(a), or
(b) attributable to such Lender’s or Transferee’s failure to comply with
Section 2.19(g), (h) or (i), as applicable, and (iv) any Tax that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have been
imposed solely as a result of any Lender’s, Transferee’s or the Administrative
Agent’s gross negligence or willful misconduct.

“Existing Five-Year Credit Agreements” shall mean, collectively, (i) the
Five-Year Revolving Credit Agreement dated as of April 22, 2005 among Alcoa, the
lenders named therein, JPMorgan Chase Bank, N.A., as administrative agent, and
the other parties thereto, (ii) the Five-Year Revolving Credit Agreement dated
as of April 23, 2004, as amended, among Alcoa, the lenders named therein,
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto and (iii) the Five-Year Credit Agreement dated as of April 25, 2003, as
amended, among Alcoa, the lenders named therein, JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties thereto (as the same may be further
amended, supplemented, restated or otherwise modified from time to time).

 

7



--------------------------------------------------------------------------------

“Facilities” shall mean the U.S. Facility and the Canadian/U.S. Facility.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such corporation.

“Fitch” shall mean Fitch Ratings, Inc.

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of the Borrowers under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein and (b) with respect
to any Foreign Plan, (i) the occurrence of any transaction that is prohibited
under any applicable law and could result in the incurrence of any liability by
the Borrowers, or the imposition on the Borrowers of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law and (ii) any
other event or condition that could reasonably be expected to result in
liability of any of the Borrowers.

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of any
of the Borrowers.

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“GAAP” shall mean generally accepted accounting principles, as used in, and
applied on a basis consistent with, the financial statements of Alcoa referred
to in Section 3.06.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing any Indebtedness of any other person,
whether directly or indirectly, and

 

8



--------------------------------------------------------------------------------

including any obligation of such person, direct or indirect, to purchase or pay
such Indebtedness or to purchase any security for the payment of such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business.

“Hedging Contracts” shall mean all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any person arising from fluctuations in interest rates, currency values or
commodity prices.

“Indebtedness” of any person at any time shall mean, without duplication,
(a) all obligations for money borrowed or raised; (b) all obligations of such
person evidenced by notes, bonds, debentures or similar instruments or that bear
interest or are issued at a discount; (c) all obligations (other than accounts
payable and other similar items arising in the ordinary course of business) for
the deferred payment of the purchase price of property and all indebtedness of
such person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d) all capital lease obligations of such person; (e) all payments that such
person would have to make in the event of an early termination on the date
Indebtedness of such person is being determined in respect of Hedging Contracts
of such person; (f) all Guarantees of such person (other than, in the case of
Alcoa or any of its Subsidiaries, Guarantees of Indebtedness owed to Alcoa or
any of its Subsidiaries); (g) all obligations of such person to purchase,
redeem, retire, defease or otherwise acquire for value any Stock or Stock
Equivalents of such person, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all
Indebtedness of the type referred to above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property owned by such person, even though such
person has not assumed or become liable for the payment of such Indebtedness.

“Indebtedness for Money Borrowed” shall mean, (a) all items that, in accordance
with GAAP, would be classified as debt on Alcoa’s consolidated balance sheet,
and (b) without duplication, whether or not reflected as debt on Alcoa’s
consolidated balance sheet, all Receivables Securitization Obligations.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 10.05(c).

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long–term
Indebtedness for borrowed money of Alcoa.

“Index Debt Ratings” shall mean, as of any date, the most recently announced
rating for any Index Debt by S&P, Fitch or by Moody’s. For purposes of the
foregoing, (a) if none of Moody’s, S&P and Fitch shall have in effect a rating
for any Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then all such rating agencies shall be deemed
to have established ratings for such Index Debt in Category 6; (b) if only one
or two of Moody’s, Fitch and S&P shall have in effect a rating for any Index
Debt, then the Applicable Margin and the Unused Commitment Fee Rate shall be
determined on the basis of such single or two Index Debt Ratings, as applicable
(provided that, if the such two Index Debt Ratings shall fall within different
Categories, the Applicable

 

9



--------------------------------------------------------------------------------

Margin and the Unused Commitment Fee Rate shall be based on the Category
corresponding to the higher of such Index Debt ratings, unless such ratings
differ by two or more Categories, in which case the Applicable Margin and the
Unused Commitment Fee Rate will be based upon the Category one level above the
Category corresponding to the lower of such Index Debt Rating); (c) if the Index
Debt Ratings established or deemed to have been established by two of such
rating agencies shall fall at the same Category and the Index Debt Ratings
established or deemed to have been established by the other rating agency shall
fall at a Category that is one Category above or one Category below such two
similar Index Debt Ratings, the Applicable Margin and the Unused Commitment Fee
Rate shall be based on the Category corresponding to the Category of such
similar two Index Debt Ratings; (d) if the Index Debt Ratings established or
deemed to have been established by two of such rating agencies shall fall at the
same Category and the Index Debt Ratings established or deemed to have been
established by the other rating agency shall fall at a Category that is two or
more Categories above such two Index Debt Ratings, the Applicable Margin and the
Unused Commitment Fee Rate shall be based on the Category that is one Category
above the Category of such two similar Index Debt Ratings; (e) if the Index Debt
Ratings established or deemed to have been established by two of such rating
agencies shall fall at the same Category and the Index Debt Ratings established
or deemed to have been established by the other rating agency shall fall at a
Category that is two or more Categories below such two Index Debt Ratings, the
Applicable Margin and the Unused Commitment Fee Rate shall be based on the
Category that is one Category below the Category of such two similar Index Debt
Ratings; (f) if the Index Debt Ratings established or deemed to have been
established by each of such rating agencies shall fall in a different Category,
the Applicable Margin and the Unused Commitment Fee Rate shall be based on the
Category that is between the highest and lowest of such Categories; and (g) if
any rating for any Index Debt established or deemed to have been established by
Moody’s, Fitch or S&P shall be changed (other than as a result of a change in
the rating system of Moody’s, Fitch or S&P), such change shall be effective as
of the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Margin and the Unused Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s, Fitch or S&P shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
Alcoa and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency, and pending the
effectiveness of any such amendment, the ratings of such rating agency most
recently in effect prior to such change or cessation shall be employed in
determining the Applicable Margin and the Unused Commitment Fee Rate.

“Interest Election Request” has the meaning specified in Section 2.04(a).

“Interest Expense” shall mean, for any person for any period, (a) consolidated
total interest expense of such person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period minus (b) consolidated net gains
of such person and its Subsidiaries under Interest Rate Contracts for such
period, minus (c) any consolidated interest income of such person and its
Subsidiaries for such period and minus (d) any interest expense which
constitutes a Transaction Expense.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the Maturity Date.

 

10



--------------------------------------------------------------------------------

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower to which such Loan is made may elect;
provided, however, that the Borrowers may not elect any Interest Period that
ends after the Scheduled Maturity Date, and (b) as to any Base Rate Borrowing,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date and
(iii) the date such Borrowing is prepaid in accordance with Section 2.11;
provided, however, that in each case of clauses (a) and (b) above, if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day.

“Interest Rate Contracts” shall mean all interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and interest rate
insurance.

“Lenders” shall mean (a) the financial institutions or other entity listed on
Schedule 2.01 (other than any such financial institution or other entity that
has ceased to be a party hereto pursuant to an Assignment and Assumption) and
(b) any financial institution or other entity that has become a party hereto
pursuant to an Assignment and Assumption.

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate (rounded upwards, if necessary, to the next  1/100 of
1%) equal to the offered rate for dollar deposits for a period equal to the
Interest Period for such LIBOR Borrowing that appears on the Reuters LIBOR01
Page (or any page that can reasonably be considered a replacement page) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If such rate is not available on the
Reuters LIBOR01 Page, the “LIBO Rate” shall be the rate (rounded upwards, if
necessary, to the next  1/100 of 1%) equal to the arithmetic average of the
respective rates per annum at which dollar deposits approximately equal in
principal amount to such LIBOR Borrowing and for a maturity comparable to such
Interest Period are offered in immediately available funds to the London
branches of the Reference Banks in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. The Administrative Agent shall determine the LIBO Rate and such
determination shall be conclusive absent manifest error.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the LIBO Rate in accordance with the provisions of Article II.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

11



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement and such other agreements from time
to time identified as Loan Documents by the Administrative Agent and the
Restricted Group Members party thereto.

“Loans” shall mean the loans made by the Lenders pursuant to this Agreement.
Each Loan shall be a LIBOR Loan or a Base Rate Loan.

“Margin Stock” shall mean “margin stock” as such term is defined in Regulation
U.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of Alcoa and its
Subsidiaries, taken as a whole, or a material impairment of the ability of the
Restricted Group Members, taken as a whole, to perform their obligations under
this Agreement, taken as a whole.

“Maturity Date” shall mean the earlier of (a) the Scheduled Maturity Date and
(b) the date on which the Obligations become due and payable pursuant to Article
VII.

“Merger” shall mean an amalgamation, statutory plan of arrangement, amendment to
Alcan’s articles, consolidation, capital reorganization or other transaction, in
each case pursuant to which Alcan shall amalgamate with Alcoa Holdco Canada or
another direct or indirect Subsidiary of Alcoa Holdco Canada in accordance with
the applicable Merger Document, and, immediately following such transaction, the
amalgamated corporation resulting therefrom will be a wholly-owned indirect
subsidiary of Alcoa, and effected in compliance with the conditions of
Section 8.2 of Ontario Securities Commission Rule 61-501 (“61-501”) and the
corresponding provisions of Autorite des marches financiers du Québec Policy
Statement Q-27 (“Q-27”) necessary to ensure that the votes attached to Shares
acquired under the Tender Offer may be voted in favor of such transaction to the
extent that “minority approval”, as such term is defined in each of 61-501 and
Q-27, is required under 61-501 or Q-27 to complete such transaction.

“Merger Consummation Date” shall mean the date on which the Merger is
consummated.

“Merger Documents” shall mean any and all agreements, documents, and instruments
entered into in connection with the Merger or the effectuation thereof,
including in connection with the solicitation of shareholders’ approval thereof.

“Minimum Share Conditions” shall mean (a) there shall have been properly
deposited under the Tender Offer and not withdrawn that number of Shares that,
when added to the Shares then owned by Alcoa or any of its Subsidiaries,
constitutes at least 66  2/3% of the Shares (calculated on a fully diluted
basis) at the time Shares are first taken up under the Tender Offer and
(b) there shall have been properly deposited under the Tender Offer and not
withdrawn more than 50% of Shares, and any other shares in the capital of Alcan
entitled to vote generally in the election of the directors of Alcan, held by
Independent Shareholders (as defined in the Tender Offer Documents).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

12



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean proceeds received by Alcoa or any of its
Subsidiaries after the Effective Date in cash from any (a) Asset Sale net of
(i) the reasonable cash costs of sale, assignment or other disposition
(including, (1) all reasonable and customary legal, investment banking,
brokerage and accounting fees and expenses incurred in connection with such
Asset Sale and (2) the amount of any reserves established to fund contingent
liabilities estimated in good faith to be payable and that are directly
attributable to such Asset Sale (as determined reasonably and in good faith by
the chief financial or chief accounting officer of Alcoa)), (ii) any and all
Taxes paid directly or indirectly or reasonably estimated to be payable by Alcoa
or such Subsidiary as a result thereof and (iii) any amount required to be paid
or prepaid on Indebtedness (other than the Obligations) secured by the assets
subject to such Asset Sale, or (b)(i) Equity Issuance or (ii) any Debt Issuance,
in each case net of brokers’ and advisors’ fees and commissions, legal,
accounting and other professional fees and other costs incurred in connection
with such transaction; provided, however, that in each case of clauses (a) and
(b) above, (x) Net Cash Proceeds shall exclude any proceeds received by Alcoa or
any of its Subsidiaries in connection with the incurrence or issuance of any
Receivables Securitization Obligation to the extent such proceeds are used to
refinance or replace Indebtedness of Alcoa or any of its Subsidiaries under
commercial paper or other short-term debt programs, including any working
capital facility, or to fund working capital of Alcoa, and (y) a certificate of
a Responsible Officer of Alcoa showing in reasonable detail the calculation used
in determining such Net Cash Proceeds is provided to the Administrative Agent.

“Non-Material Changes” shall mean, with respect to the terms of any Related
Document, waivers, amendments or modifications (a) of such terms that do not, in
the aggregate, materially and adversely affect the interests of the
Administrative Agent or the Lenders or (b) to the Offer Consideration (as
defined in the Offer to Purchase).

“Note” shall have the meaning given such term in Section 2.05(e).

“Obligations” shall mean, collectively, the Loans and all other amounts,
obligations, covenants and duties owing by the Borrowers to the Administrative
Agent, any Lender, or any Indemnitee, of every type and description (whether by
reason of an extension of credit, loan, guaranty, indemnification or otherwise),
present or future, arising under this Agreement, any other Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all fees, interest, charges, expenses,
attorneys’ fees and disbursements, and other sums chargeable to the Borrowers
under this Agreement or any other Loan Document.

“Offer to Purchase” shall mean the Offer to Purchase, dated as of May 7, 2007,
filed with the SEC by Alcoa with respect to the offer to purchase all of the
Shares.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“person” shall mean any natural person, corporation, organization, business
trust, joint venture, association, company, partnership or government, or any
agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of any Borrower or any ERISA Affiliate.

“Ratable Portion” or “ratably” means, for any Lender:

(a) with respect to the U.S. Loans, the percentage obtained by dividing (i) the
sum of the aggregate outstanding amount of the unused U.S. Commitment of such
Lender by (ii) the sum of the aggregate outstanding amount of the unused U.S.
Commitments of all Lenders (or, at any time on or after the expiry date of the
Credit Period, the percentage obtained by dividing the principal amount of such
Lender’s U.S. Loans by the aggregate U.S. Loans of all Lenders); and

 

13



--------------------------------------------------------------------------------

(b) with respect to the Canadian/U.S. Loans, the percentage obtained by dividing
(i) the sum of the aggregate outstanding amount of the unused Canadian/U.S.
Commitment of such Lender by (ii) the sum of the aggregate outstanding amount of
the unused Canadian/U.S. Commitments of all Lenders (or, at any time on or after
the expiry date of the Credit Period, the percentage obtained by dividing the
principal amount of such Lender’s Canadian/U.S. Loans by the aggregate
Canadian/U.S. Loans of all Lenders).

“Receivables Securitization Obligation” shall mean, with respect to any
receivables securitization program, (a) the outstanding principal amount of all
notes, bonds or other debt instruments or other securities the proceeds of which
are used to finance the purchase of accounts receivables and related assets in
such securitization program or (b) the principal amount of ownership interests
(including fractional undivided interests) in a pool or pools of accounts
receivables and related assets in any such receivables securitization program,
in each case of (a) or (b) above issued or sold by Alcoa or any of its
Subsidiaries (including any securitization special purpose entity or vehicle) to
banks, investors or other persons (other than Alcoa or any Subsidiary or
Affiliate thereof).

“Reference Banks” shall mean Citi, Bank of America, N.A. and Bank of Montreal.

“Register” shall have the meaning given such term in Section 10.04(b).

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

“Related Documents” shall mean each of the Transaction Documents other than the
Loan Documents; provided, however, that any reference to “Related Document” or
“Related Documents” in Sections 4.01(d) and 4.02(a) shall mean the Related
Documents in existence on the Effective Date and the references to Related
Documents in Sections 4.03(d) and 6.05 shall mean the Related Documents in
existence at the time the condition precedent set forth in Section 4.03(d) is to
be satisfied or the covenant set forth in Section 6.05 is to be complied with.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Canadian/U.S. Lenders” shall mean, collectively, (a) on and after the
Effective Date and prior to the expiry date of the Credit Period, Lenders having
more than fifty percent (50%) of the sum of the aggregate outstanding amount of
the unused Canadian/U.S. Commitments and the principal amount of all
Canadian/U.S. Loans then outstanding and (b) on and after the expiry date of the
Credit Period, Lenders having more than fifty percent (50%) of the sum of the
aggregate principal amount of all Canadian/U.S. Loans then outstanding.

 

14



--------------------------------------------------------------------------------

“Required Lenders” shall mean, collectively, (a) on and after the Effective Date
and prior to the expiry date of the Credit Period, Lenders having more than
fifty percent (50%) of the sum of the aggregate outstanding amount of the unused
Commitments and the principal amount of all Loans then outstanding and (b) on
and after the expiry date of the Credit Period, Lenders having more than fifty
percent (50%) of the sum of the aggregate principal amount of all Loans then
outstanding.

“Required U.S. Lenders” shall mean, collectively, (a) on and after the Effective
Date and prior to the expiry date of the Credit Period, Lenders having more than
fifty percent (50%) of the sum of the aggregate outstanding amount of the unused
U.S. Commitments and the principal amount of all U.S. Loans then outstanding and
(b) on and after the expiry date of the Credit Period, Lenders having more than
fifty percent (50%) of the sum of the aggregate principal amount of all U.S.
Loans then outstanding.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restricted Group Members” shall mean, collectively, Alcoa and each other
Borrower.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Scheduled Maturity Date” shall mean January 10, 2009.

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

“Section 6.03(a) Debt” shall mean, without duplication, (a) all obligations for
money borrowed or raised, all obligations (other than accounts payable and other
similar items arising in the ordinary course of business) for the deferred
payment of the purchase price of property, and all capital lease obligations,
which, in each case, in accordance with GAAP, would be included in determining
total liabilities as shown on the liability side of the balance sheet of such
person and (b) all Guarantees of such person of obligations described in clause
(a) above.

“Shareholder Rights Agreement” shall mean the Shareholder Rights Agreement
between Alcan and CIBC Mellon Trust Company, as rights agent, as amended and
restated as of April 28, 2005 (as the same may be further amended, supplemented,
restated or otherwise modified from time to time).

“Shares” shall mean, collectively, each issued and outstanding common share of
Alcan, together with the associated rights issued and outstanding under the
Shareholder Rights Agreement.

“Solvent” shall mean, with respect to any person as of any date of
determination, that, as of such date, (a) the value of the assets of such person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such person, (b) such person is able to pay all liabilities of such person as
such liabilities mature and (c) such person does not have unreasonably small
capital, in each case, taking into account any rights of contribution. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

15



--------------------------------------------------------------------------------

“Stock” shall mean shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
Voting Stock or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.

“Syndication Agent” shall mean Goldman Sachs Credit Partners L.P.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

“Tender Funding Date” shall mean the first time and date on which the initial
Loans are made.

“Tender Offer” shall mean the tender offer for all of the Shares by Alcoa and
Alcoa Holdco Canada pursuant to the terms of the Tender Offer Documents.

“Tender Offer Documents” shall mean (a) the Offer to Purchase and the related
letter of transmittal and summary advertisement, (b) all documents filed by or
on behalf of Alcoa or its Affiliates with the SEC or the Canadian securities
regulatory authorities in connection with the Offer to Purchase and (c) any
amendments, supplements or other modifications to any of the foregoing.

“Transactions” shall mean, collectively, the transactions contemplated in
connection with the Tender Offer, the Merger, the Facilities and the other
transactions contemplated under the Transaction Documents; provided, however,
that any reference to “Transactions” in representations or warranties,
conditions precedent or covenants in Articles III, IV, V or VI shall mean the
Transactions, as contemplated by the Transaction Documents in existence at the
time such representation or warranty is made, such condition precedent is to be
satisfied or such covenant is to be complied with.

“Transaction Documents” shall mean the Loan Documents, the Tender Offer
Documents and the Merger Documents; provided, however, that any reference to
“Transaction Document” or “Transaction Documents” in representations or
warranties, conditions precedent or covenants in Articles III, IV, V or VI shall
mean the Transaction Document or Transaction Documents in existence at the time
such representation or warranty is made, such condition precedent is to be
satisfied or such covenant is to be complied with.

 

16



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean all one-time fees, costs and expenses incurred
in connection with the Tender Offer, Merger and the other Transactions,
including the financing thereof (including debt issuance costs and commissions
and discounts, or other non-recurring fees and charges associated with the
Loans), and any other non-recurring costs (including severance costs and
restructuring charges) incurred as a result of the Merger.

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the LIBO Rate
and the Base Rate.

“Unused Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).

“U.S. Base Rate” shall mean, for any period, the rate determined by the
Administrative Agent as the fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall be equal at all times to
the highest of the following:

(a) the rate of interest announced publicly by Citi in New York, New York, from
time to time, as Citi’s base rate for loans denominated in dollars;

(b) the sum (adjusted to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum obtained
by dividing (A) the latest three week moving average of secondary market morning
offering rates in the United States for three month certificates of deposit of
major United States money market banks, such three week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three week period ending on the
previous Friday by Citi on the basis of such rates reported by certificate of
deposit dealers to and published by the Federal Reserve Bank of New York or, if
such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citi from three New York certificate of deposit
dealers of recognized standing selected by Citi, by (B) a percentage equal to
100% minus the average of the daily percentages specified during such three week
period by the Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for Citi in
respect of liabilities consisting of or including (among other liabilities)
three month U.S. dollar nonpersonal time deposits in the United States and
(iii) the average during such three week period of the maximum annual assessment
rates estimated by Citi for determining the then current annual assessment
payable by Citi to the Federal Deposit Insurance Corporation (or any successor)
for insuring dollar deposits in the United States; and

(c) 0.5% per annum plus the Federal Funds Rate.

“U.S. Base Rate Borrowing” shall mean a Borrowing comprised of U.S. Base Rate
Loans.

“U.S. Base Rate Loan” shall mean any U.S. Loan during any period in which it
bears interest based on the U.S. Base Rate in accordance with the provisions of
Article II.

“U.S. Borrowers” shall mean Alcoa and each other Borrower that is a “United
States person,” within the meaning of Section 7701(a)(30) of the Code.

 

17



--------------------------------------------------------------------------------

“U.S. Borrowing” shall mean U.S. Loans made on the same day by the Lenders
ratably according to their respective U.S. Commitments.

“U.S. Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make U.S. Loans in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “U.S. Commitment,” as amended to reflect each Assignment and
Assumption executed by such Lender, and as such amount may be reduced pursuant
to this Agreement, and “U.S. Commitments” shall mean the aggregate U.S.
Commitments of all Lenders, which amount, initially as of the Effective Date,
shall be $16,600,000,000.

“U.S. Commitment Reduction” has the meaning specified in Section 2.10(b).

“U.S. Facility” shall mean the U.S. Commitments and the provisions herein
related to the U.S. Loans.

“U.S. Lender” shall mean each Lender (or the Administrative Agent) having a U.S.
Commitment.

“U.S. Loan” has the meaning specified in Section 2.01(a).

“U.S. Person” shall mean any person that is created or organized under the
federal laws of the United States or the laws of any state of the United States
of America or the District of Columbia.

“Voting Stock” with respect to the Stock of any person means Stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such person, other than Stock having such power only by reason
of the occurrence of a contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally; Accounting Principles. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. If any
change in the accounting principles used in the preparation of the financial
statements referred to in Section 3.06 is hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
any successors thereto) and such change is adopted by Alcoa with the agreement
of its independent public accountants and results in a change in any of the
calculations required by Article VI that would not have resulted had such
accounting change not occurred, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change such that the criteria for evaluating compliance with such covenants by
the Restricted Group Members shall be the same after such change as if such
change had not been made; provided, however, that no change in GAAP that would
affect a calculation that measures compliance with any covenant contained in
Article VI shall be given effect until such provisions are amended to reflect
such changes in GAAP.

 

18



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each U.S. Lender
agrees, severally and not jointly, to make term loans in dollars (the “U.S.
Loans”) on the Tender Funding Date and thereafter from time to time during the
Credit Period to one or more of the Borrowers in accordance with the terms
hereof; provided, however, that (i) after giving effect to any U.S. Loan, the
aggregate principal amount of the outstanding U.S. Loans shall not exceed the
U.S. Commitments and (iii) at all times the aggregate principal amount of all
outstanding U.S. Loans made by each U.S. Lender shall equal its Ratable Portion
of the aggregate principal amount of all outstanding U.S. Loans. The U.S.
Commitment of each U.S. Lender is set forth on Schedule 2.01 to this Agreement
under the caption “U.S. Commitments” or in any applicable Assignment and
Assumption. Such U.S. Commitment may be terminated or reduced from time to time
pursuant to Section 2.10 or terminated pursuant to Article VII. Amounts of U.S.
Loans prepaid or repaid may not be reborrowed.

(b) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Canadian/U.S. Lender agrees, severally and not
jointly, to make term loans in dollars (the “Canadian/U.S. Loans”) on the Tender
Funding Date and thereafter from time to time during the Credit Period to one or
more of the Borrowers in accordance with the terms hereof; provided, however,
that (i) after giving effect to any Canadian/U.S. Loan, the aggregate principal
amount of the outstanding Canadian/U.S. Loans shall not exceed the Canadian/U.S.
Commitments and (ii) at all times the aggregate principal amount of all
outstanding Canadian/U.S. Loans made by each Canadian/U.S. Lender shall equal
its Ratable Portion of the aggregate principal amount of all outstanding
Canadian/U.S. Loans. The Canadian/U.S. Commitment of each Canadian/U.S. Lender
is set forth on Schedule 2.01 to this Agreement under the caption “Canadian/U.S.
Commitments” or in any applicable Assignment and Assumption. Such Canadian/U.S.
Commitment may be terminated or reduced from time to time pursuant to
Section 2.10 or terminated pursuant to Article VII. Amounts of Canadian/U.S.
Loans prepaid or repaid may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising each Borrowing shall be in
an aggregate principal amount which is an integral multiple of $1,000,000 and
not less than $50,000,000 (or an aggregate principal amount equal to the
remaining balance of the applicable Commitments, as the case may be).

(b) Each Borrowing shall be comprised entirely of LIBOR Loans, U.S. Base Rate
Loans or Canadian Base Rate Loans, as the applicable Borrower may request
pursuant to Section 2.03. Each Lender may at its option fulfill its Commitment
with respect to any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided, however, that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that no Borrower
shall be entitled to request any Borrowing which, if made, would result in an
aggregate of more than twenty separate LIBOR Loans of any Lender being made to
the Borrowers and outstanding under this Agreement at any one time. For purposes
of the foregoing, Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Loans.

 

19



--------------------------------------------------------------------------------

(c) Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a LIBOR
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 2:00 p.m., New York City time, and the Administrative Agent shall
by 4:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the Borrower to which such Loan is to be made with Mellon
Bank, N.A., or such other account as such Borrower may designate in a written
notice to the Administrative Agent, or, if such Loans are not made on such date
because any condition precedent to a Borrowing herein specified shall not have
been met, return the amounts so received to the respective Lenders. Unless the
Administrative Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this paragraph (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the applicable Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds (which determination shall be
conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Borrowing if the Interest Period requested with respect
thereto would end after the Scheduled Maturity Date.

SECTION 2.03. Notice of Borrowings. In order to request a Borrowing, a Borrower
shall give written or telecopy notice (or telephone notice promptly confirmed in
writing or by telecopy) (a) in the case of a U.S. Base Rate Borrowing, to the
Administrative Agent not later than 12:00 noon, New York City time, on the
Business Day of such proposed Borrowing, (b) in the case of a Canadian Base Rate
Borrowing, to the Administrative Agent not later than 10:00 a.m., New York City
time, one Business Day before such proposed Borrowing, or (c) in the case of a
LIBOR Borrowing, to the Administrative Agent not later than 10:00 a.m., New York
City time, three Business Days before such proposed Borrowing. Such notice shall
be irrevocable and shall in each case refer to this Agreement, identify the
applicable Borrower and specify (i) whether such Borrowing is to be made under
the U.S. Facility or the Canadian/U.S. Facility; (ii) whether such Borrower is a
Canadian Borrower or a U.S. Borrower; (iii) whether such Borrowing is to be a
LIBOR Borrowing or a Base Rate Borrowing; (iv) the date of such Borrowing (which
shall be a Business Day) and the amount thereof; and (v) if such Borrowing is to
be a LIBOR Borrowing, the Interest Period with respect thereto. If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be (x) in the case of Loans to Borrowers other than Canadian
Borrowers, a U.S. Base Rate Borrowing and (y) in the case of Canadian/U.S. Loans
to a Canadian Borrower, a Canadian Base Rate Borrowing. If no Interest Period
with respect to any LIBOR Borrowing is specified in any such notice, then the
Borrower giving the notice of Borrowing shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.03 and of each
Lender’s portion of the requested Borrowing.

 

20



--------------------------------------------------------------------------------

SECTION 2.04. Interest Elections. (a) Subject to the terms and conditions set
forth in this Agreement, at the option of the applicable Borrower, (x) all Loans
to Borrowers other than Canadian Borrowers shall be made as U.S. Base Rate Loans
or LIBOR Loans, (y) all Canadian/U.S. Loans to a Canadian Borrower shall be made
as Canadian Base Rate Loans or LIBOR Loans. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing request and, in the case of a
LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing in its existing Type
and, in the case of a LIBOR Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing (each an “Interest Election Request”).

(b) To make an Interest Election Request, the applicable Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.02 and 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such

 

21



--------------------------------------------------------------------------------

Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) if such Loan is to a Borrower other than a
Canadian Borrower, a U.S. Base Rate Borrowing, or (ii) if such Loan is to a
Canadian Borrower, a Canadian Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies Alcoa,
then, so long as such Event of Default is continuing (A) no outstanding
Borrowing may be converted to or continued as a LIBOR Borrowing and (B) unless
repaid, each LIBOR Borrowing shall be converted to, (x) if such Loan is to a
Borrower other than a Canadian Borrower, a U.S. Base Rate Borrowing, and (y) if
such Loan is to a Canadian Borrower, a Canadian Base Rate Borrowing, at the end
of the Interest Period applicable thereto.

SECTION 2.05. Evidence of Debt; Repayment of Loans. (a) The outstanding
principal balance of each Loan shall be payable on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made to a Borrower hereunder, (ii) the Type of each
such Loan and the Interest Period applicable thereto, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iv) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with their terms.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a promissory note evidencing the Loans made by it hereunder
(each a “Note”) to any Borrower, such Borrower shall deliver such a note,
satisfactory to the Administrative Agent, payable to such Lender or its order,
and the interests represented by such note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its order.

SECTION 2.06. Fees. (a) Alcoa agrees to pay, or cause any other Borrower to pay,
in immediately available funds for the account of each Lender a commitment fee
on the actual daily amount by which the Commitments of such Lender exceeds such
Lender’s Ratable Portion of the aggregate outstanding principal amount of each
of the U.S. Loans and the Canadian/U.S. Loans (the “Unused Commitment Fee”) from
the date that is 60 days after the Effective Date through the end of the Credit
Period at the Applicable Unused Commitment Fee Rate, payable in arrears (x) on
the last Business Day of each calendar quarter, commencing on the first such
Business Day following the date that is 60 days after the Effective Date and
(y) on the date that is the end of the Credit Period. All Unused Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Unused Commitment Fee shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for distribution, if
and as appropriate, among the Lenders. Once paid, the Unused Commitment Fee
shall not be refundable except in the case of an error which results in the
payment of Unused Commitment Fee in excess of that due and payable as of such
date, in which case the Administrative Agent shall cause a refund in the amount
of such excess to be paid to Alcoa.

 

22



--------------------------------------------------------------------------------

(b) Alcoa agrees to pay, or cause any other Borrower to pay, to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
payable in the amounts and at the times separately agreed upon among Alcoa, such
Borrowers, the Administrative Agent and the Arrangers.

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the unpaid principal amount of the Loans comprising each Base Rate Borrowing
shall bear interest for each day (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the Base
Rate is determined by reference to clause (a) of the definition of each of
“Canadian Base Rate” and “U.S. Base Rate”, as applicable, and over a year of 360
days at all other times) at a rate per annum equal to the Base Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, the unpaid principal amount of
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. The applicable LIBO Rate or Base
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(d) For the purposes of this Agreement and specifically in respect of any
interest or fees on any Loan made to a Canadian Borrower, whenever any interest
or any fee is to be calculated on the basis of a period that is less than the
actual number of days in a calendar year (e.g., 360 days), each rate of interest
or fee determined pursuant to such calculation is, for the purposes of the
Interest Act (Canada), equivalent to such rate (including the rate on which the
fee is based) multiplied by the actual number of days in the calendar year in
which such rate is to be ascertained and divided by the number of days used as
the basis of such calculation. The parties hereto acknowledge and agree that all
calculations of interest under this Agreement in respect of any Loan to a
Canadian Borrower are to be made on the basis of the nominal interest rate
described herein and not on the basis of effective yearly rates or on any other
basis which gives effect to the principle of deemed reinvestment of interest.
The parties acknowledge that there is a material difference between the stated
nominal interest rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.

SECTION 2.08. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, such Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum equal to (a) in the case of overdue principal of
any Loan, the rate otherwise applicable to such Loan as provided in Section 2.07
plus 2% per annum, or (b) in the case of any other amount, the rate applicable
to Base Rate Borrowings plus 2% per annum.

 

23



--------------------------------------------------------------------------------

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Administrative Agent shall have determined in good
faith that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market or other
market in which Lenders ordinarily raise dollars to fund Loans of the requested
Type, or that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its LIBOR Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the LIBO Rate, then the Administrative Agent shall, as
soon as practicable thereafter, give written or telecopy notice of such
determination to Alcoa and the Lenders. In the event of any such determination,
any request made by a Borrower after the date of such notice for a LIBOR
Borrowing pursuant to Section 2.03 or 2.04 shall, until the Administrative Agent
shall have advised Alcoa and the Lenders that the circumstances giving rise to
such notice no longer exist, be deemed to be a request for a Base Rate
Borrowing. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.

SECTION 2.10. Termination and Reduction of Commitments. (a) The Commitments
shall terminate on the Maturity Date.

(b) Upon at least ten Business Days’ prior irrevocable, written or telecopy
notice (which notice may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace either of the Facilities) to the
Administrative Agent, Alcoa may at any time during the Credit Period in whole
permanently terminate, or from time to time in part permanently reduce, (i) the
U.S. Commitments; provided, however, that (x) each such partial reduction shall
be in an integral multiple of $5,000,000 and in a minimum principal amount of
$50,000,000 and (y) the U.S. Commitments shall not be reduced to an amount that
is less than the aggregate principal amount of the outstanding U.S. Loans (after
giving effect to any simultaneous prepayment pursuant to Section 2.11) (each a
“U.S. Commitment Reduction”), or (ii) the Canadian/U.S. Commitments; provided,
however, that (x) each such partial reduction shall be in an integral multiple
of $5,000,000 and in a minimum principal amount of $50,000,000 and (y) the
Canadian/U.S. Commitments shall not be reduced to an amount that is less than
the aggregate principal amount of the outstanding Canadian/U.S. Loans (after
giving effect to any simultaneous prepayment pursuant to Section 2.11) (each a
“Canadian/U.S. Commitment Reduction”).

(c) Each reduction in Commitments hereunder shall be made ratably among the
applicable Lenders in accordance with each such Lender’s Ratable Portion of the
applicable Commitments. Alcoa shall pay, or cause any other Borrower to pay, to
the Administrative Agent for the account of the applicable Lenders, on the date
of each such termination or reduction pursuant to this Section 2.10, the Unused
Commitment Fee on the amount of the unused Commitments so terminated or reduced
accrued to the date of such termination or reduction.

SECTION 2.11. Optional Prepayments. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent; provided, however, that each such partial prepayment shall
be in an amount which is an integral multiple of $5,000,000 and not less than
$50,000,000.

(b) On the date of any termination or reduction of any Commitment pursuant to
Section 2.10, the Borrowers shall pay or prepay so much of the Loans, as shall
be necessary in order that, after giving effect to such reduction or
termination, the aggregate principal amount of the outstanding Loans shall not
exceed (i) in the case of a U.S. Commitment Reduction, the U.S. Commitments and
(ii) in the case of a Canadian/U.S. Commitment Reduction, the Canadian/U.S.
Commitments.

 

24



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable (but may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace either of the Facilities) and shall
commit the applicable Borrower to prepay the Loan to which such notice relates
by the amount stated therein on the date stated therein. All prepayments under
this Section 2.11 shall be subject to Section 2.15 but otherwise without premium
or penalty. On the date of any prepayment of a Borrowing pursuant to this
Section 2.11, the Commitments under the Facility under which such Borrowing was
made shall be reduced by an amount equal to the principal amount of such
prepayment. All prepayments under this Section 2.11 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
Amounts of Loans prepaid or repaid may not be reborrowed.

SECTION 2.12. Mandatory Prepayments. Upon receipt by Alcoa or any of its
Subsidiaries of Net Cash Proceeds arising from an Asset Sale, Equity Issuance or
Debt Issuance, the Borrowers shall within ten Business Days of the receipt
thereof prepay the Loans in an amount equal to 100% of such Net Cash Proceeds;
provided, however, that, notwithstanding the foregoing, (a) if such Net Cash
Proceeds are received in connection with any Asset Sale by Alcan or any of its
Subsidiaries at any time prior to the Merger Consummation Date, the Borrowers
may delay such mandatory prepayment until a date that is ten Business Days after
the Merger Consummation Date, and (b) if a mandatory prepayment of LIBOR Rate
Loans is required pursuant to this Section 2.12 on a date that is not an
Interest Payment Date, unless an Event of Default shall have occurred and be
continuing, the Borrowers may delay such mandatory prepayment until the earlier
of (i) the next succeeding Interest Payment Date and (ii) a date that is 30 days
after the receipt of the applicable Net Cash Proceeds. In the event the amount
of Net Cash Proceeds to be applied to a mandatory prepayment pursuant to this
Section 2.12 exceeds the aggregate amount of the outstanding Obligations on the
date such prepayment is made, the then current unused Commitments shall be
reduced on such date in the amount of such excess (and the Commitments of each
Lender shall be reduced by its Ratable Portion of such amount). All prepayments
under this Section 2.12 shall be subject to Section 2.15, if applicable, but
otherwise without premium or penalty. All prepayments under this Section 2.12
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of payment and (ii) if, in connection with such prepayment
the unused Commitments are to be reduced, the Unused Commitment Fee on the
amount of the unused Commitments so reduced accrued to the date of such
prepayment.

SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein other than Section 2.15(c) and with respect to Taxes
(which shall be governed solely and exclusively by Section 2.19), if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender that makes a LIBOR Loan or shall
impose on such Lender or the London interbank market or other market in which
Lenders ordinarily raise dollars to fund Loans of the requested Type any other
condition affecting this Agreement or LIBOR Loans made by such Lender, and the
result of any of the foregoing shall be to increase the cost to such Lender of
funding, making or maintaining any LIBOR Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), by an amount reasonably determined by such Lender to be material,
then Alcoa will pay or cause the other Borrowers to pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

25



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the applicability of any law, rule,
regulation, agreement or guideline adopted after the date of this Agreement
pursuant to the July 1988 report of the Basle Committee on Banking Regulations
and Supervisory Practices entitled “International Convergence of Capital
Measurement and Capital Standards”, or the adoption after the date hereof of any
other law, rule, regulation, agreement or guideline regarding capital adequacy,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or any lending office of such Lender) or any Lender’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender
pursuant hereto to a level below that which such Lender or such Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time Alcoa shall pay or
cause the other Borrowers to pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, together with a statement of
reasons for such demand and showing the calculation for such amounts shall be
delivered to Alcoa and shall be conclusive absent manifest error. Alcoa shall
pay or cause to be paid to each Lender the amount shown as due on any such
certificate delivered by it within ten days after its receipt of the same.

(d) Except as provided in this paragraph, failure on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period. The protection of this Section 2.13
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed. No Lender shall
be entitled to compensation under this Section 2.13 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified Alcoa
that it will demand compensation for such costs or reductions under paragraph
(c) above not more than 60 days after the later of (i) such date and (ii) the
date on which it shall have or reasonably should have become aware of such costs
or reductions. In the event a Borrower shall reimburse any Lender pursuant to
this Section 2.13 for any cost and the Lender shall subsequently receive a
refund in respect thereof, the Lender shall so notify such Borrower and shall
pay to such Borrower the portion of such refund which it shall determine in good
faith to be allocable to the cost so reimbursed.

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision herein
other than Section 2.15(c), if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written or telecopy
notice to Alcoa and the Administrative Agent, such Lender may:

(i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by a Borrower for a LIBOR Borrowing shall, as
to such Lender only, be deemed a request for a Base Rate Loan unless such
declaration shall be subsequently withdrawn; and

 

26



--------------------------------------------------------------------------------

(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall automatically be so
converted as of the effective date of such notice as provided in paragraph
(b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal which would otherwise have
been applied to repay the LIBOR Loans that would have been made by such Lender
or the converted LIBOR Loans of such Lender shall instead be applied to repay
the Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBOR Loans.

(b) For purposes of this Section 2.14, a notice by any Lender shall be effective
as to each LIBOR Loan, if lawful, on the last day of the Interest Period
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt.

SECTION 2.15. Indemnity. Alcoa shall indemnify or cause the other Borrowers to
indemnify each Lender against any loss or expense (excluding loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) any
failure to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by a Borrower to borrow any
LIBOR Loan hereunder after irrevocable notice of such Borrowing has been given
pursuant to Section 2.03, (c) any payment or prepayment of a LIBOR Loan required
by any other provision of this Agreement or otherwise made or deemed made on a
date other than the last day of the Interest Period applicable thereto, other
than any loss of profit resulting from any event, circumstance or condition set
forth in Section 2.13 or 2.14, (d) any default in payment or prepayment of the
principal amount of any LIBOR Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment or otherwise)
or (e) the occurrence of any Event of Default, including, in each such case, any
loss or reasonable expense sustained or incurred or to be sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a LIBOR Loan. Such loss or reasonable
expense shall include an amount equal to the excess, if any, as reasonably
determined by such Lender, of (i) its cost of obtaining the funds for the Loan
being paid, prepaid or not borrowed (assumed to be the LIBO Rate applicable
thereto) for the period from the date of such payment, prepayment or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow the Interest Period for such Loan which would have commenced
on the date of such failure) over (ii) the amount of interest (as reasonably
determined by such Lender) that would be realized by such Lender in reemploying
the funds so paid, prepaid or not borrowed for such period or Interest Period,
as the case may be. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section
together with a statement of reasons for such demand and the calculation of such
amount or amounts shall be delivered to Alcoa and shall be conclusive absent
manifest error.

SECTION 2.16. Pro Rata Treatment. Each (i) scheduled payment or prepayment
pursuant to Section 2.11, in each case of principal of any Borrowing under
either Facility and (ii) reduction of Commitments under either Facility pursuant
to Section 2.11, in each case of (i) and (ii) above, shall be applied to the
repayment of such Borrowing or reduction of such Commitments, as applicable,
ratably among the Lenders under such Facility. Except as required under
Section 2.14, each Borrowing under either Facility shall be allocated ratably
among the Lenders under such Facility in accordance with their respective
Commitments under such Facility. Except as required under Section 2.14, each
prepayment of principal of any Borrowing or reduction of Commitments pursuant to
Section 2.12, each payment of interest on the Loans, each payment of the Unused
Commitment Fee on the unused

 

27



--------------------------------------------------------------------------------

Commitments and each conversion or continuation of any Borrowing with a
Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing, computed in
accordance with Schedule 2.01, to the next higher or lower whole dollar amount.

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans as a result
of which the unpaid principal portion of its Loans shall be proportionately less
than the unpaid principal portion of the Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in Loans held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. Alcoa
and each other Borrower expressly consent to the foregoing arrangements and
agree that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by Alcoa or such other
Borrower to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to Alcoa or such Borrower in the amount of such participation.

SECTION 2.18. Payments. (a) Each payment or prepayment by any Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder (other than amounts
referred to in clause (b) below) shall be made, without setoff or counterclaim,
not later than 12:00 (noon), New York City time, on the date when due in dollars
to the Administrative Agent at its offices at 2 Penns Way, Suite 110, New
Castle, Delaware, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, except as provided in the definition of
Interest Period, such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, if applicable.

SECTION 2.19. Taxes. (a) Any and all payments by or on behalf of a Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes. If any Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders (or any Transferee) or the Administrative Agent, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.19) such Lender (or

 

28



--------------------------------------------------------------------------------

Transferee) or the Administrative Agent (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxing authority or other Governmental
Authority in accordance with applicable law; provided, however, that no
Transferee of any Lender shall be entitled to receive any greater payment under
this Section 2.19 than such Lender would have been entitled to receive
immediately before assignment, participation or other transfer with respect to
the rights assigned, participated or transferred unless such assignment,
participation or transfer shall have been made (A) prior to the occurrence of an
event (including any change in treaty, law or regulation) giving rise to such
greater payment or (B) at the request of Alcoa.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(herein referred to as “Other Taxes”).

(c) Each Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.19(c)) paid by such Lender (or Transferee)
or the Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Such indemnification shall be made within 30 days after the date any Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor, together with a statement of reasons for such demand and the
calculations of such amount. Such calculations, if made in good faith, absent
manifest error, shall be final and conclusive on all parties.

(d) Within 30 days after the date of any payment of Indemnified Taxes or Other
Taxes withheld by any Borrower in respect of any payment to any Lender (or
Transferee) or the Administrative Agent, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.01, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
satisfactory to the Administrative Agent).

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender (or Transferee) represents to Alcoa that, on the date such
Lender (or such Transferee) becomes a party to this Agreement, it is eligible to
receive payments of interest hereunder from the Borrowers without withholding in
respect of United States Federal withholding tax (except, in the case of a
Transferee of any Lender, as a result of the occurrence of an event (including a
change in treaty, law or regulation) after the date of this Agreement giving
rise to withholding to which such Lender would be subject).

(g) Each Lender (or Transferee), other than a Transferee described in the
exception in Section 2.19(f)) that is not a “United States person,” within the
meaning of Section 7701(a)(30) of the Code, shall, on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such Transferee becomes a
participation holder hereunder), deliver to Alcoa and the Administrative Agent
such certificates, documents or other evidence, as required by the Code or
Treasury Regulations issued pursuant thereto, including Internal Revenue Service
Form W-8BEN, Form W-8ECI, or any other applicable certificate or statement of
exemption, properly completed and duly executed by such Lender (or Transferee)
establishing that payment made to such

 

29



--------------------------------------------------------------------------------

Lender (or Transferee) is (i) not subject to United States Federal withholding
tax under the Code because such payments are effectively connected with the
conduct by such Lender (or Transferee) of a trade or business in the United
States, (ii) totally exempt from United States Federal withholding tax under a
provision of an applicable tax treaty, or (iii) eligible for the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, in which case
such Lender shall also deliver a certificate to the effect that such Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code. In addition, each such Lender (or
such Transferee) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments received hereunder are not subject to, or subject to a reduced rate of,
such withholding upon receipt of a written request therefor from Alcoa or the
Administrative Agent. Unless Alcoa and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
are not subject to, or subject to a reduced rate of, United States Federal
withholding tax, Alcoa or the Administrative Agent shall withhold such taxes
from such payments at the applicable statutory rate.

(h) Each Lender (or Transferee) that is a “United States person,” within the
meaning of Section 7701(a)(30) of the Code, shall, on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such Transferee becomes a
participation holder hereunder), deliver to Alcoa and the Administrative Agent
such certificates, documents or other evidence, as required by the Code or
Treasury Regulations issued pursuant thereto, including Internal Revenue Service
Form W-9 or any other applicable certificate or statement of exemption properly
completed and duly executed by such Lender (or Transferee) establishing that
payment made to such Lender (or Transferee) is not subject to United States
Federal backup withholding tax under the Code. In addition, each such Lender (or
such Transferee) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments received hereunder are not subject to such withholding upon receipt of
a written request therefor from Alcoa or the Administrative Agent. Unless Alcoa
and the Administrative Agent have received forms or other documents satisfactory
to them indicating that payments hereunder are not subject to United States
Federal backup withholding tax, Alcoa or the Administrative Agent shall withhold
such taxes from such payments at the applicable statutory rate.

(i) Each Lender (or Transferee) that is entitled to any exemption or reduction
of non-U.S. withholding tax with respect to any payment under this Agreement
shall, on or before the date it becomes a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on or before the date such
Transferee becomes a participation holder hereunder), deliver to Alcoa and the
Administrative Agent such certificates, documents or other evidence, as required
by law, or as may reasonably be requested by Alcoa, establishing that such
payment is not subject to, or is subject to a reduced rate of, withholding. In
addition, each such Lender (or such Transferee) shall, if legally able to do so,
thereafter deliver such certificates, documents or other evidence from time to
time establishing that payments received hereunder are not subject to such
withholding upon receipt of a written request therefor from Alcoa or the
Administrative Agent.

(j) None of the Borrowers shall be required to pay any additional amounts to any
Lender (or Transferee) in respect of any withholding tax pursuant to paragraph
(a) above to the extent that the obligation to pay such additional amounts would
not have arisen but for a failure by such Lender (or Transferee) to deliver the
certificates, documents or other evidence required to be delivered under the
preceding paragraph (g), (h) or (i) unless such failure is attributable to (i) a
change in applicable law, regulation or official interpretation thereof or
(ii) an amendment or modification to or a revocation of any applicable tax
treaty or a change in official position regarding the application or
interpretation thereof, in each case on or after the date such Lender (or
Transferee) became a party to this Agreement.

 

30



--------------------------------------------------------------------------------

(k) Any Lender (or Transferee) claiming any additional amounts payable pursuant
to this Section 2.19 shall use reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to, at the expense of the
Borrowers, file any certificate or document reasonably requested in writing by
the relevant Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such additional amounts which may thereafter accrue and
would not, in the sole determination of such Lender (or Transferee), be
otherwise disadvantageous to such Lender (or Transferee).

(l) If any Lender (or Transferee) or the Administrative Agent receives a refund
in respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Borrower pursuant to this Section 2.19, it shall promptly repay
such refund to such Borrower (to the extent of amounts that have been paid by
such Borrower under this Section 2.19 with respect to such refund), net of all
out-of-pocket expenses (including Taxes imposed with respect to such refund) of
such Lender (or Transferee) or the Administrative Agent and without interest
(other than interest paid by the relevant taxing authority with respect to such
refund); provided, however, that such Borrower, upon the request of such Lender
(or Transferee) or the Administrative Agent, agrees to return such refund (plus
penalties, interest or other charges) to such Lender (or Transferee) or the
Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund. Nothing in this
Section 2.19 shall obligate any Lender (or Transferee) or the Administrative
Agent to apply for any such refund.

(m) Nothing contained in this Section 2.19 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information relating to its Taxes which it deems to be
confidential).

(n) No Borrower shall be required to reimburse any Lender (or Transferee) or the
Administrative Agent with respect to any Indemnified Taxes or Other Taxes unless
such Lender, Transferee or the Administrative Agent notifies such Borrower of
the amount of such Indemnified Taxes or Other Taxes on or before the second
anniversary of the date such Lender, Transferee or the Administrative Agent pays
such Indemnified Taxes or Other Taxes.

SECTION 2.20. Assignment of Loans and Commitments Under Certain Circumstances.
In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or a Borrower shall be required to make
additional payments to any Lender under Section 2.19, Alcoa shall have the
right, at its own expense, upon notice to such Lender and the Administrative
Agent, to require such Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 10.04) all
its interests, rights and obligations under this Agreement to another financial
institution or other entity which shall assume such obligations; provided,
however, that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority and (ii) Alcoa or the
assignee, as the case may be, shall pay (or, in the case of Alcoa, cause another
Borrower to pay) to the affected Lender in immediately available funds on the
date of such termination or assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.

 

31



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Alcoa represents and warrants to each of the Lenders as follows (provided that
no representations or warranties under Sections 3.08 through and including 3.14
shall be made with respect to Alcan or any of its Subsidiaries (or with respect
to any entity into which Alcan is amalgamated, merged into or otherwise
consolidated with or any of such entity’s Subsidiaries) until the date that is
60 days after the Merger Consummation Date):

SECTION 3.01. Organization. Each Restricted Group Member (a) is duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization and (b) is duly qualified to do business as a
foreign corporation and where applicable, is in good standing; to the extent
such concept is applicable, in all other jurisdictions in which the ownership of
its properties or the nature of its activities or both makes such qualification
necessary, except to the extent that failure to be so qualified would not result
in a Material Adverse Effect.

SECTION 3.02. Authorization. Each Restricted Group Member has power and
authority, corporate or otherwise, to (a) execute, deliver and carry out the
provisions of this Agreement and each other Transaction Document to which it is
a party, (b) guarantee any Obligations to the extent required hereunder and/or
borrow hereunder, as applicable, and (c) perform its obligations hereunder,
under each other agreement that is a Transaction Document to which it is a
party, and otherwise in connection with the Transactions all such action has
been duly and validly authorized by all necessary proceedings, corporate or
otherwise, on its part.

SECTION 3.03. Enforceability. This Agreement and each other agreement that is a
Transaction Document to which any Restricted Group Member is a party has been
duly executed and delivered by such Restricted Group Member and constitutes the
legal, valid and binding obligation of such Restricted Group Member enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies.

SECTION 3.04. Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority is necessary
in connection with any Restricted Group Member’s execution and delivery of this
Agreement and each other Transaction Document to which such Restricted Group
Member is a party, the consummation by any Restricted Group Member of the
Transactions or any Restricted Group Member’s performance of or compliance with
the terms and conditions hereof or thereof, except for those that have been or
will be obtained or performed and are or will be in full force and effect, in
each case prior to the date any such authorization, consent, approval, license,
exemption or other action by, or registration, qualification, designation,
declaration or filing with, any Governmental Authority, is required to be
obtained, made or taken.

SECTION 3.05. No Conflict. None of the execution and delivery by any Restricted
Group Member of this Agreement and each other Transaction Document to which such
Restricted Group Member is a party, the consummation by such Restricted Group
Member of the Transactions or performance by such Restricted Group Member of or
compliance by such Restricted Group Member with the terms and conditions hereof
or thereof will (a) violate any law, constitution, statute, treaty, regulation,
rule, ordinance, order, injunction, writ, decree or award of any Governmental
Authority to which such Restricted Group Member is subject, (b) conflict with or
result in a breach or default under such

 

32



--------------------------------------------------------------------------------

Restricted Group Member’s charter or Memorandum and Articles of Association or
by-laws (or equivalent organizational or governing documents), as applicable,
(c) conflict with or result in a breach or default which is material in the
context of this Agreement under any agreement or instrument to which such
Restricted Group Member is a party or by which it or any of its properties,
whether now owned or hereafter acquired, may be subject or bound or (d) result
in the creation or imposition of any Lien prohibited by Section 6.01 upon any
property or assets, whether now owned or hereafter acquired, of such Restricted
Group Member.

SECTION 3.06. Financial Statements. Alcoa has furnished to the Lenders copies of
its consolidated balance sheet as of December 31, 2005 and 2006, and the related
consolidated statements of income and shareholders’ equity and cash flows for
the three years ended December 31, 2006, all audited by PricewaterhouseCoopers
LLP, and Alcoa’s unaudited consolidated balance sheets as at March 31, 2007 and
the related unaudited consolidated statements of income and shareholders’ equity
and cash flows for the three months then ended. Such financial statements
(including the notes thereto) present fairly the financial condition of Alcoa
and its Subsidiaries as of such dates and the results of their operations and
cash flows for the periods then ended (subject, in the case of said balance
sheets as at March 31, 2007, and said statements of income, shareholders equity
and cash flows for the three months then ended, to the absence of footnote
disclosure and normal year-end audit adjustments), all in conformity with GAAP.

SECTION 3.07. No Defaults. No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default hereunder. No
Restricted Group Member is in violation of (a) any term of its charter,
certificate of incorporation, or constitution or by-laws (or the equivalent
organizational or governing documents), as applicable, or (b) any agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation is likely to result in a Material Adverse
Effect.

SECTION 3.08. Litigation. Except as set forth in the financial statements
referred to in Section 3.06 or the Exchange Act Reports or otherwise disclosed
on Schedule 3.08, there is no pending or, to the knowledge of any of its
Responsible Officers, threatened proceeding by or before any Governmental
Authority against Alcoa or any of its Subsidiaries, other than such proceeding
brought by any shareholder or noteholder of Alcan or Alcoa resulting directly
from the Transactions, which in the opinion of Alcoa’s counsel is likely to
result in a Material Adverse Effect.

SECTION 3.09. Employee Benefit Plans. (a) U.S. Plans. Each Plan is in compliance
with all requirements of ERISA and the regulations and published interpretations
thereunder except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. No Reportable Event has
occurred as to which any Restricted Group Member or any ERISA Affiliate was
required to file a report with the PBGC that alone or together with any other
Reportable Event would reasonably be expected to result in a liability of such
Restricted Group Member to the PBGC in an aggregate amount in excess of
$50,000,000. The aggregate present value of all benefit liabilities under the
Plans (based on the assumptions used to fund such Plans) did not, as of the last
annual valuation dates applicable thereto, exceed the aggregate value of the
assets of the Plans by more than 10% of Consolidated Net Worth. Neither such
Restricted Group Member nor any ERISA Affiliate has incurred any Withdrawal
Liability that would reasonably be expected to result in a Material Adverse
Effect. Neither such Restricted Group Member nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no Responsible
Officer of any Restricted Group Member has knowledge of any fact which would
reasonably be expected to result in the reorganization or termination of a
Multiemployer Plan where such reorganization or termination has resulted or
would reasonably be expected to result, through increases in the contributions
required to be made to such Plan or otherwise, in a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

(b) Foreign Plans. Each Foreign Plan is in compliance with all requirements of
law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Pension Plan, none of the Restricted Group Members, their
respective Affiliates or any of their directors, officers, employees or agents
has engaged in a transaction which would subject any of the Restricted Group
Members, directly or indirectly, to a tax or civil penalty which could
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Plan, adequate reserves have been established in the financial
statements furnished to Lenders in respect of any unfunded liabilities in
accordance with applicable law and prudent business practice or, where required,
in accordance with ordinary accounting practices in the jurisdiction in which
such Foreign Plan is maintained. The aggregate unfunded liabilities, after
giving effect to any such reserves for such liabilities, with respect to such
Foreign Plans could not reasonably be expected to result in a Material Adverse
Effect. There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened in writing against any of the Restricted Group
Members or any of their Affiliates with respect to any Foreign Plan which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.10. Title to Properties; Possession Under Leases. (a) Each Restricted
Group Member and each of its Subsidiaries have good and marketable title to, or
valid leasehold interests in, all its material properties and assets, except for
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.

(b) Each Restricted Group Member and each of its Subsidiaries have complied with
all material obligations under all material leases to which it is a party and
all such leases are in full force and effect. Each Restricted Group Member and
its Subsidiaries enjoy peaceful and undisturbed possession under all such
material leases.

SECTION 3.11. Investment Company Act; Public Utility Holding Company Act. No
Restricted Group Member is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940. Alcoa is exempted as, and
no Restricted Group Member (other than Alcoa) is, a “holding company” as defined
in, or subject to regulations under, the Public Utility Holding Company Act of
1935, as amended, or, as the case may be, the Public Utility Holding Company Act
of 2005, enacted as part of the Energy Policy Act of 2005, Pub. L. No. 109-58 as
codified at §§ 1261 et seq., and the regulations adopted thereunder, as amended.

SECTION 3.12. Tax Returns. Each Borrower and its Subsidiaries have filed or
caused to be filed all material Federal, state, local and foreign tax returns
required to have been filed by it in all jurisdictions in which such tax returns
are required to be filed and all such tax returns are true, complete and correct
in all material respects. Each Borrower and its Subsidiaries has paid or caused
to be paid all material taxes shown to be due and payable on such returns or on
any assessments received by it, except taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the applicable financial statements in accordance with GAAP.

SECTION 3.13. Compliance with Laws and Agreements. (a) None of the Restricted
Group Members nor any of their Subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to result in a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

(b) None of the Restricted Group Members nor any of their Subsidiaries is in
default in any material manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would be reasonably likely to
result in a Material Adverse Effect.

SECTION 3.14. No Material Misstatements. Except for information not prepared by
or on behalf of a Restricted Group Member and expressly disclaimed thereby, no
information, report, financial statement, exhibit or schedule, when taken as a
whole, furnished by or on behalf of any Restricted Group Member to the
Administrative Agent, the Arrangers or any Lender in connection with this
Agreement, the Tender Offer Documents or the consummation of the Transactions or
included herein or delivered pursuant thereto, including the information
contained in the Tender Offer Documents, contained or contains (and, with
respect to any information relating to Alcan and it Subsidiaries prepared by or
supplied by Alcoa or any other Restricted Group Member prior to the Tender
Funding Date, to the knowledge of Alcoa contained or contains), and as modified
or supplemented by other information so furnished, any material misstatement of
fact or omitted or omits to state any material fact (known to Alcoa in the case
of any information or document not furnished by it or any other Restricted Group
Member) necessary to make the statements therein, when taken as a whole, in the
light of the circumstances under which they were or are made, not misleading;
provided, however, that no representation is made as to projections or pro forma
financial information except as set forth in the next sentence. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Alcoa to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

SECTION 3.15. Use of Proceeds. The proceeds of any Loan will be used to
(a) finance a portion of the cash component of the Capital Contribution,
(b) purchase the Shares, (c) at Alcoa’s election, refinance some or all of the
outstanding obligations under the Designated Existing Indebtedness, (d) finance
the consummation of the other Transactions and (e) pay related transaction
costs, fees and expenses. For avoidance of doubt, any Borrower may on-lend
proceeds of any Loan to Alcoa or any of its Subsidiaries; provided, however,
that the proceeds of such intercompany loans shall be used by Alcoa or such
Subsidiary for the purposes specified in this Section 3.15.

SECTION 3.16. No Trusts. No Restricted Group Member is entering into this
Agreement in its capacity as trustee of any trust.

SECTION 3.17. Solvency. Both before and after giving effect to (a) the Loans to
be made or extended on the Tender Funding Date or such other date as Loans
requested hereunder are made or extended, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of the Borrowers, (c) the Tender
Offer, the Merger and the consummation of the other financing transactions
contemplated hereby and by the other Transaction Documents and (d) the payment
and accrual of all transaction costs in connection with the foregoing, Alcoa and
its consolidated Subsidiaries, taken as a whole, are Solvent.

SECTION 3.18. Federal Reserve Regulations; Margin Stock. No part of the proceeds
of any Loan to any Borrower will be used, whether directly or indirectly, and
whether immediately,

 

35



--------------------------------------------------------------------------------

incidentally or ultimately, for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X. The outstanding
stock of each of Alcoa’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and, other than the Shares (prior to the Merger
Consummation Date) is not Margin Stock.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS, LENDING

AND DESIGNATION OF BORROWING SUBSIDIARIES

SECTION 4.01. Effective Date. This Agreement shall become effective on the
Effective Date, subject to the satisfaction of each of the following conditions
precedent on or before the Effective Date:

(a) All legal matters incident to this Agreement and the borrowings hereunder
shall be reasonably satisfactory to the Lenders and to Weil, Gotshal & Manges
LLP, counsel for the Administrative Agent.

(b) The Administrative Agent shall have received (i) this Agreement, duly
executed and delivered by Alcoa and Alcoa Holdco Canada; (ii) a copy of each
Tender Offer Document and each Merger Document (to the extent in existence)
certified as being complete and correct in all material respects by a
Responsible Officer of Alcoa or Alcoa Holdco Canada, as applicable; (iii) a
copy, including all amendments thereto, of the charter, articles of
incorporation (or the equivalent thereof) of Alcoa and Alcoa Holdco Canada,
certified as of a recent date by the Secretary of State, or other appropriate
official, of such person’s jurisdiction of organization, and a certificate as to
the good standing, if available, of such person as of a recent date, from such
Secretary of State or other official, or such other evidence of status
reasonably satisfactory to the Administrative Agent under such person’s
jurisdiction of organization; (iv) certificates of the Secretary or Assistant
Secretary of each of Alcoa and Alcoa Holdco Canada each dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws (or the equivalent thereof, if any) of such person as in effect on the
Effective Date showing all amendments thereto since the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or the equivalent
governing body) of such person authorizing the execution, delivery and
performance of this Agreement and each other Transaction Document to which such
person is a party and, if such person is a Borrower, the borrowings by such
person hereunder, and, in each case, that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter, articles of incorporation (of the equivalent thereof) of such person
has not been amended since the date of the last amendment thereto shown on the
certificate of good standing or other evidence of status furnished pursuant to
clause (iii) above and (D) as to the incumbency and specimen signature of each
officer executing this Agreement or any other document delivered in connection
herewith on behalf of such person; (v) a certificate of another officer of each
of Alcoa and Alcoa Holdco Canada as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (iv) above; and (vi) such other documents as the Lenders or Weil,
Gotshal & Manges LLP, counsel for the Administrative Agent may reasonably
request.

(c) The representations and warranties set forth in Sections 3.01, 3.02, 3.03,
3.04, 3.05, 3.06, 3.08, 3.09, 3.11 and 3.18 shall be true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date.

 

36



--------------------------------------------------------------------------------

(d) The Administrative Agent shall be reasonably satisfied that the terms and
conditions of the Related Documents shall not have been amended, waived or
modified except with the prior written consent, not to be unreasonably withheld,
of the Administrative Agent and the Required Lenders and except for Non-Material
Changes.

(e) The Administrative Agent shall have received certificates dated the
Effective Date and signed by a Financial Officer of Alcoa confirming the
satisfaction of the conditions precedent set forth in paragraphs (c) and
(d) (provided, that, with respect to paragraph (d), such certificate shall not
be required to confirm that the Administrative Agent is satisfied with Alcoa’s
compliance with such provision) of this Section 4.01 and that as of the
Effective Date, (1) no Event of Default or Default has occurred and is
continuing and (2) no injunctive or similar relief has been granted by any
Governmental Authority and is in effect that restrains, prevents or imposes
burdensome conditions on either of the Facilities or prohibits the Borrowing
hereunder.

(f) There shall have been paid to the Administrative Agent, for the account of
the Administrative Agent, the Arrangers (and their respective Affiliates) and
the Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Effective Date.

(g) The Administrative Agent shall be reasonably satisfied that the conditions
precedent set forth in paragraph (e) of Section 4.03 shall have been satisfied
on and as of the Effective Date.

SECTION 4.02. Tender Funding Date. The obligations of the Lenders to make Loans
to any Borrower hereunder on the Tender Funding Date are subject to the
satisfaction of following conditions precedent prior to or on the Tender Funding
Date, but in no event after the Maturity Date:

(a) On or prior to the Tender Funding Date, the Tender Offer and related
Transactions, which are contemplated to be consummated prior to or substantially
simultaneously with the Tender Funding Date, shall have been consummated or
shall be consummated simultaneously with or immediately following the Tender
Funding Date in accordance with the applicable Related Documents without any
waiver, amendment or modification of any provision of such Related Documents
except with the prior written consent, not to be unreasonably withheld or
delayed, of the Administrative Agent and the Required Lenders and except for
Non-Material Changes.

(b) The representations and warranties set forth in Sections 3.01, 3.02, 3.03,
3.04, 3.05, 3.06, 3.11, 3.17 and 3.18 shall be true and correct in all material
respects on and as of the Tender Funding Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date.

(c) Since May 7, 2007 no change, effect, event, circumstance, development,
occurrence or state of facts, shall have occurred or have been threatened, that,
individually or in the aggregate with any other such changes, effects,
circumstances, developments, occurrences or states of fact, has had, or would
reasonably be expected to have, an Alcan Material Adverse Effect.

(d) Alcoa and Alcoa Holdco Canada shall have accepted for payment in the Tender
Offer a sufficient number of Shares required to satisfy each of the Minimum
Share Conditions.

(e) Prior to, on or immediately following the Tender Funding Date, Alcoa Holdco
Canada shall have received Capital Contributions, which together with the
proceeds of the Borrowings to

 

37



--------------------------------------------------------------------------------

be made to the Borrowers hereunder on the Tender Funding Date (which proceeds
may be on-lent to Alcoa Holdco Canada) shall be sufficient for Alcoa Holdco
Canada to purchase such amount of Shares that, together with the Shares held by
or to be purchased by Alcoa on the Tender Funding Date, shall be sufficient to
acquire such number of Shares required to satisfy each of the Minimum Share
Conditions.

(f) On or immediately following the Tender Funding Date, (i) obligations under
certain of the Designated Existing Indebtedness which are contemplated to be
repaid on the Tender Funding Date (and which are designated by Alcoa to be paid
on such date) shall have been repaid in full, (ii) such Designated Existing
Indebtedness and all documents related thereto shall have been terminated on
terms reasonably satisfactory to the Administrative Agent, (iii) the
Administrative Agent shall have received a payoff letter duly executed and
delivered by each creditor, trustee or agent thereunder (or any person
functioning in similar capacity under the applicable Designated Existing
Indebtedness) or other evidence of such termination, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (iv) Alcoa
Holdco Canada shall not have outstanding any Indebtedness except for
Indebtedness owed by Alcoa Holdco Canada to Alcoa or any or its Subsidiaries,
and Indebtedness under this Agreement.

(g) All requisite material Governmental Authorities shall have approved or
consented to each of the Facilities or the other Transactions to the extent
required, all applicable appeal periods shall have expired and there shall be no
governmental or judicial action, actual or threatened in writing, that could
reasonably be expected to restrain, prevent or impose burdensome conditions on
either Facility.

(h) The Administrative Agent shall have received written opinions of (i) Thomas
F. Seligson, Counsel of Alcoa, to the effect set forth in Exhibit C hereto,
(ii) Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel to Alcoa
and the other Restricted Group Members, to the effect set forth in Exhibit D
hereto, and (iii) Stewart McKelvey, counsel to Alcoa Holdco Canada, to the
effect set forth in Exhibit E hereto, in each case of (i), (ii) and (iii) above,
dated the Tender Funding Date and addressed to the Administrative Agent and the
Lenders.

(i) The Administrative Agent shall have received a certificate dated the Tender
Funding Date and signed by a Financial Officer of Alcoa confirming the
satisfaction of the conditions precedent set forth in paragraphs (a) and (b) of
this Section 4.02 and paragraphs (c) and (e) of Section 4.03.

SECTION 4.03. Each Borrowing. Except as expressly provided below, the
obligations of the Lenders to make Loans to any Borrower hereunder on any date,
including to the Borrowers on the Tender Funding Date, are subject to the
satisfaction of the following conditions precedent on or before the date of each
Borrowing, but in no event after the Maturity Date:

(a) Such Borrower shall have provided the notice as required by Section 2.03.

(b) Other than in the case of the Loans to be made on the Tender Funding Date,
the representations and warranties set forth in Article III hereof (other than
the representations and warranties set forth in Section 3.08 and 3.09) shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.

(c) At the time of and immediately after such Borrowing no Event of Default or
Default shall have occurred and be continuing.

 

38



--------------------------------------------------------------------------------

(d) (i) To the extent not reviewed and approved by the Administrative Agent
prior to the date hereof, the Administrative Agent and the Required Lenders
shall be reasonably satisfied with the Related Documents, the schedules thereto
and all other related documentation and (ii) the capital structure of the
Restricted Group Members before and after giving effect to the Transactions
shall be consistent with the provisions of the Transaction Documents or
otherwise reasonably satisfactory to the Administrative Agent and the Required
Lenders.

(e) No injunctive or similar relief shall have been granted by any Governmental
Authority and be in effect (before and after giving effect to the Transactions)
that restrains, prevents or imposes burdensome conditions on either of the
Facilities or prohibits the Borrowing hereunder.

(f) There shall have been paid to the Administrative Agent, for the account of
the Arrangers (and their respective Affiliates) and the Lenders, as applicable,
all fees and expenses (including reasonable fees and expenses of counsel) due
and payable on or before such Borrowing.

Each Borrowing by any Borrower shall be deemed to constitute a representation
and warranty by such Borrower and, in the case of a Borrowing Subsidiary, Alcoa
on the date of such Borrowing as to the matters specified in paragraphs (b) and
(c) of this Section 4.03. Notwithstanding any contrary provision hereof, a
conversion of a Borrowing to a different Type or a continuation of a Borrowing
in its existing Type shall not be considered a new Borrowing.

SECTION 4.04. Designation of Borrowing Subsidiaries. On each Designation Date:

(a) The Administrative Agent shall have received (i) a copy of the charter, or
equivalent organizational document, including all amendments thereto, of each
applicable Borrowing Subsidiary, certified as of a recent date by the Secretary
of State or the appropriate governmental official of the state or country of its
organization, and a certificate as to the good standing, if available, of such
Borrowing Subsidiary as of a recent date from such Secretary of State or
appropriate governmental official, or such other evidence of status reasonably
satisfactory to the Administrative Agent under such Borrowing Subsidiary’s
jurisdiction of organization, as applicable; (ii) a certificate of the Secretary
or Assistant Secretary of such Borrowing Subsidiary dated the Designation Date
and certifying (A) that attached thereto is a true and completed copy of the
by-laws, or equivalent governing document, of such Borrowing Subsidiary as in
effect on the Designation Date showing all amendments thereto since the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors, or
equivalent governing body or person, of such Borrowing Subsidiary authorizing
the execution, delivery and performance of this Agreement and the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the charter, or equivalent
organizational document, of such Borrowing Subsidiary has not been amended since
the date of the last amendment thereto shown on the certificate of good standing
or other evidence of status furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing or any other
document delivered in connection herewith on behalf of such Borrowing
Subsidiary; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above.

(b) The Administrative Agent shall have received a Designation of Borrowing
Subsidiary of each applicable Borrowing Subsidiary as provided in
Section 10.04(e).

 

39



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as this Agreement shall remain in effect or the principal of or interest
on any Loan, any fees or any other expenses or amounts payable in connection
herewith shall be unpaid, unless the Required Lenders shall otherwise consent in
writing, each Restricted Group Member agrees to perform or cause to be performed
the obligations set forth below; provided, however, that no Restricted Group
Member shall be required to perform, or cause to be performed, any such
obligations with respect to Alcan or any of its Subsidiaries (or with respect to
any entity into which Alcan is amalgamated, merged into or otherwise
consolidated with or any of such entity’s Subsidiaries) until the date that is
60 days after the Merger Consummation Date:

SECTION 5.01. Financial Statements, Reports, etc. Alcoa shall furnish to the
Administrative Agent the following, and the Administrative Agent shall make a
copy thereof available to each Lender:

(a) Within 90 days after the end of each fiscal year its consolidated balance
sheet and related statements of income and cash flow audited by independent
public accountants of recognized national standing, accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or in any
manner calling into question the status of its business as a going concern) to
the effect that such consolidated financial statements fairly present its
financial condition and results of operations and that of its consolidated
Subsidiaries, taken as a whole, in accordance with GAAP;

(b) Within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its Form 10-Q as prescribed by the SEC;

(c) No later than the respective delivery due dates of financial statements
under (a) and (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred and is continuing or, if such
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants or covenant, as applicable, contained in Section 6.03;

(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it (other than
registration statements and prospectuses related to offerings to directors,
officers or employees) with the SEC or any Governmental Authority succeeding to
any of or all the functions of the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

(e) Promptly, from time to time, such other information regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by

 

40



--------------------------------------------------------------------------------

Alcoa to the Administrative Agent providing notice of such availability);
provided that Alcoa shall deliver paper copies of such information to the
Administrative Agent for delivery to any Lender that requests such delivery.
Information required to be delivered pursuant to this Section 5.01 (other than
the information that pursuant to the immediately preceding sentence is deemed to
have been delivered if it is made available on the website of the SEC) shall be
delivered by electronic communications pursuant to the procedures set forth in
Section 9.03.

SECTION 5.02. Pari Passu Ranking. Each Restricted Group Member shall ensure that
any amounts payable by it hereunder will at all times rank at least pari passu
with all other unsecured, unsubordinated Indebtedness of such Restricted Group
Member except to the extent any such Indebtedness may be preferred by law.

SECTION 5.03. Maintenance of Properties. Each Restricted Group Member shall, and
shall cause its Subsidiaries to, maintain and keep its properties in such
repair, working order and condition, and make or cause to be made all such
needful and proper repairs, renewals and replacements thereto, as in the
judgment of such Restricted Group Member are necessary and in the interests of
such Restricted Group Member; provided, however, that nothing in this
Section 5.03 shall prevent such Restricted Group Member (or any Subsidiary
thereof) from selling, abandoning or otherwise disposing of any of its
respective properties or discontinuing a part of its respective businesses from
time to time if, (i) in the judgment of such Restricted Group Member, such sale,
abandonment, disposition or discontinuance is advisable and (ii) in the case of
a sale or other disposition, is a transaction permitted under Section 6.02.

SECTION 5.04. Obligations and Taxes. Each Restricted Group Member shall pay its
Indebtedness and other obligations that, if not paid, would result in a Material
Adverse Effect before the same shall become delinquent or in default, and pay
and discharge all (i) material taxes upon or against it, or against its
properties, (ii) all claims which could reasonably be expected, if unpaid, to
become a Lien upon its property (other than a Lien permitted under
Section 6.01), in each case prior to the date on which penalties attach thereto,
unless and to the extent that any such obligation or tax is being contested in
good faith and adequate reserves with respect thereto are maintained on the
applicable financial statements in accordance with GAAP.

SECTION 5.05. Insurance. Each Restricted Group Member shall, and shall cause its
consolidated Subsidiaries to, insure and keep insured, in each case with
reputable insurance companies, so much of its respective properties to such an
extent and against such risks, or in lieu thereof, in the case of any Restricted
Group Member, maintain or cause to be maintained a system or systems of
self-insurance, as is customary in the case of corporations engaged in the same
or similar business or having similar properties similarly situated.

SECTION 5.06. Existence; Businesses and Properties. (a) Each Restricted Group
Member shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence in its jurisdiction of
organization, except as otherwise expressly permitted under Section 6.02.

(b) Each Restricted Group Member shall do or cause to be done all things
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names material to the conduct of its business as its Board
of Directors, or equivalent governing body or person, shall determine in its
judgment.

SECTION 5.07. Compliance with Laws. (a) Each Restricted Group Member shall
comply in all material respects with all applicable laws, rules, regulations and
orders of any

 

41



--------------------------------------------------------------------------------

Governmental Authority to which it is subject, whether now in effect or
hereafter enacted, such that no failure so to comply will result in the levy of
any penalty or fine which shall have a Material Adverse Effect.

(b) Each Restricted Group Member shall comply in all material respects with the
applicable provisions of ERISA and all other related applicable laws and furnish
to the Administrative Agent and each Lender (i) as soon as possible, and in any
event within 30 days after any Responsible Officer of such Restricted Group
Member or any ERISA Affiliate either knows or has reason to know that any ERISA
Event has occurred that alone or together with any other ERISA Event would
reasonably be expected to result in liability of such Restricted Group Member to
the PBGC in an aggregate amount exceeding $50,000,000, a statement of a
Financial Officer setting forth details as to such ERISA Event and the action
proposed to be taken with respect thereto, together with a copy of the notice,
if any, of such ERISA Event given to the PBGC or other Governmental Authority,
(ii) promptly after receipt thereof, a copy of any notice such Restricted Group
Member or any ERISA Affiliate may receive from the PBGC or other Governmental
Authority relating to the intention of the PBGC or other Governmental Authority
to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code), or any Foreign Plan or Foreign Plans, or
to appoint a trustee to administer any Plan or Plans, or any Foreign Plan or
Foreign Plans, (iii) within 10 days after the due date for filing with the PBGC
pursuant to Section 412(n) of the Code of a notice of failure to make a required
installment or other payment with respect to a Plan, a statement of a Financial
Officer setting forth details as to such failure and the action proposed to be
taken with respect thereto, together with a copy of such notice given to the
PBGC and (iv) promptly and in any event within 30 days after receipt thereof by
such Restricted Group Member or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by such Restricted Group
Member or ERISA Affiliate concerning (A) the imposition of Withdrawal Liability
in excess of $50,000,000 or (B) a determination that a Multiemployer Plan is, or
is expected to be, terminated or in reorganization, in each case within the
meaning of Title IV of ERISA, if such termination or reorganization would
reasonably be expected to result, alone or with any other such termination or
reorganization, in increases in excess of $50,000,000 in the contributions
required to be made to the relevant Plan or Plans.

SECTION 5.08. Default Notices. Each Restricted Group Member shall furnish to the
Administrative Agent prompt written notice upon its becoming aware of any Event
of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto.

SECTION 5.09. Use of Proceeds. (a) The Borrowers shall use the proceeds of all
Loans borrowed on the Tender Funding Date to (i) finance a portion of the cash
component of the Capital Contribution, (ii) purchase Shares to be acquired on or
immediately following the Tender Funding Date under the Tender Offer, (iii) at
Alcoa’s election, refinance the outstanding obligations under certain of the
Designated Existing Indebtedness, (iv) finance the consummation of the other
Transactions which are contemplated to be consummated on the Tender Funding Date
and (v) pay related transaction costs, fees and expenses.

(b) The Borrowers shall use the proceeds of all Loans borrowed after the Tender
Funding Date to (i) purchase Shares, (ii) finance the consummation of the Merger
and the other Transactions, (iii) at Alcoa’s election, refinance the outstanding
obligations under certain of the Designated Existing Indebtedness and (iv) pay
related transaction costs, fees and expenses.

 

42



--------------------------------------------------------------------------------

(c) For avoidance of doubt, any Borrower may on-lend proceeds of any Loan to
Alcoa or any of its Subsidiaries; provided, however, that the proceeds of such
intercompany loans shall be used by Alcoa or such Subsidiary for the purposes
specified in clause (a) or (b) above, as applicable.

SECTION 5.10. Capital Contributions. Alcoa Holdco Canada shall use the proceeds
of the Capital Contribution to (i) purchase Shares, (ii) finance the
consummation of the Merger and the other Transactions and (iii) pay related
transaction costs, fees and expenses.

SECTION 5.11. Consummation of Transactions. Alcoa and Alcoa Holdco Canada shall
use commercially reasonable efforts, and shall cause each of their respective
Subsidiaries to use commercially reasonable efforts, to consummate the
Transactions, including the Merger, as soon as practicable after the Tender
Funding Date.

SECTION 5.12. Pro Forma Financial Statements. Not later than a date that is five
Business Days prior to the Tender Funding Date, Alcoa shall furnish to the
Administrative Agent for delivery to the Lenders (i) a pro forma consolidated
balance sheet as of the end of the fiscal quarter most recently ended at least
45 days prior to the Tender Funding Date (for which quarter each of Alcoa and
Alcan has publicly filed financial information with the SEC) and related
statements of income and cash flows of Alcoa and its Subsidiaries after giving
effect to the Transactions for the most recently ended fiscal year and the
interim period thereafter, which has ended at least 45 days prior to the Tender
Funding Date (for which year and interim period for which Alcan has publicly
filed financial information with the SEC) and the trailing four quarters ended
on the last day of such interim period, together with a certificate of a
Financial Officer of Alcoa to the effect that such statements accurately present
in all material respects the pro forma financial position of Alcoa and its
Subsidiaries in accordance with GAAP and Regulation S-X (and in any event after
giving effect to each of the Transactions) and (ii) the then most recent
projections of Alcoa and its Subsidiaries through the 2010 fiscal year, prepared
on a quarterly basis through the end of 2007 (and annually thereafter).

ARTICLE VI

NEGATIVE COVENANTS

Each Restricted Group Member covenants and agrees with each Lender that, so long
as this Agreement shall remain in effect or the principal of or interest on any
Loan, any fees or any other expenses or amounts payable in connection herewith
shall be unpaid, unless the Required Lenders shall otherwise consent in writing,
such Restricted Group Member will not (provided, however, that no Restricted
Group Member shall be required to perform, or cause to be performed, any such
obligations with respect to Alcan or any of its Subsidiaries (or with respect to
any entity into which Alcan is amalgamated, merged into or otherwise
consolidated with or any of such entity’s Subsidiaries) until the date that is
60 days after the Merger Consummation Date):

SECTION 6.01. Liens. (a) Create or incur, or permit any Subsidiary to create or
incur, any Lien on its property or assets (including Stock or other securities
of any person, including any of its Subsidiaries, but excluding, prior to the
Merger Consummation Date, the Shares) now or hereafter acquired by it or on any
income or revenues or rights in respect thereof, securing Indebtedness for Money
Borrowed; provided, however, that the foregoing shall not apply to the
following:

(i) Liens on property or assets of any corporation existing at the time such
corporation becomes a Subsidiary;

 

43



--------------------------------------------------------------------------------

(ii) Liens existing on any property or asset at or prior to the acquisition
thereof by such Borrower or a Restricted Group Member or a Subsidiary thereof,
Liens on any property or asset securing the payment of all or any part of the
purchase price of such property or asset, Liens on any property or asset
securing any Indebtedness incurred prior to, at the time of or within 180 days
after the acquisition of such property or asset for the purpose of financing all
or any part of the purchase price thereof or Liens on any property or asset
securing any Indebtedness incurred for the purpose of financing all or any part
of the cost to such Borrower or Restricted Group Member or Subsidiary of
improvements thereto;

(iii) Liens securing Indebtedness of a Subsidiary of Alcoa owing to Alcoa or to
another Subsidiary of Alcoa;

(iv) Liens existing on June 30, 2007, and set forth on Schedule 6.01(a);

(v) Liens on property of a person existing at the time such person is merged
into or consolidated with Alcoa or any of its Subsidiaries or at the time such
person becomes a Subsidiary of Alcoa through the direct or indirect acquisition
of capital stock of such person by Alcoa or at the time of a sale, lease or
other disposition of the properties of a person as an entirety or substantially
as an entirety to Alcoa or any of its Subsidiaries;

(vi) Liens on any property owned by Alcoa or any of its Subsidiaries, in favor
of the United States of America or any state thereof, or any department, agency
or instrumentality or political subdivision of the United States of America or
any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such Liens;

(vii) Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and for which adequate reserves are maintained by the
applicable financial statements in accordance with GAAP; and

(viii) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of the Liens referred to in clauses
(i) through (vii) of this Section 6.01(a); provided, however, that each such
extension, renewal or replacement is limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (and any improvements
thereon).

(b) Notwithstanding paragraph (a) of this Section 6.01 and in addition to the
Liens permitted thereunder, Alcoa and its Subsidiaries may create or incur Liens
which would otherwise be subject to the foregoing restrictions to secure
Indebtedness for Money Borrowed in an aggregate amount which, in each case
excluding any such Indebtedness for Money Borrowed consisting of any Receivables
Securitization Obligation, does not at the time exceed 5% of the Consolidated
Net Tangible Assets of Alcoa and its consolidated Subsidiaries at such time;
provided that the aggregate amount of secured Indebtedness for Money Borrowed of
Alcoa and its Subsidiaries, in each case including any such Indebtedness for
Money Borrowed consisting of Receivables Securitization Obligations, does not at
the time and after giving effect to the Liens to be created or incurred in
reliance on this Section 6.01(b), exceed 10% of the Consolidated Net Tangible
Assets of Alcoa and its consolidated Subsidiaries at such time.

 

44



--------------------------------------------------------------------------------

SECTION 6.02. Consolidation, Amalgamation, Merger, Sale of Assets, etc.
(a) Consolidate, merge or amalgamate with or into any other person or sell,
lease or transfer all or substantially all of its property and assets (other
than the Shares), or agree to do any of the foregoing, unless (i) (A) no Event
of Default has occurred and is continuing or would result immediately after
giving effect thereto and (B) if a Default has occurred and is continuing or
would result immediately after giving effect thereto, a notice from a Financial
Officer of Alcoa describing in reasonable detail the terms of such
consolidation, merger or amalgamation or such sale, lease or other transfer of
assets has been provided to the Administrative Agent, (ii) if such Restricted
Group Member is not the surviving or amalgamated corporation or if such
Restricted Group Member sells, leases or transfers all or substantially all of
its property and assets, Alcoa or the surviving or amalgamated corporation or
the person purchasing or being leased the assets agrees to be bound by the terms
and provisions applicable to such Restricted Group Member hereunder, and
(iii)(A) in the case of Alcoa, immediately after such transaction, individuals
who were directors of Alcoa during the twelve month period prior to such merger,
sale or lease (together with any replacement or additional directors whose
election was recommended by or who were elected by a majority of directors then
in office) constitute the Board of Directors of the surviving or amalgamated
corporation or the person purchasing or being leased the assets and (B) in the
case of each other Restricted Group Member, (1) the surviving or amalgamated
corporation or the person purchasing or being leased the assets is Alcoa or a
wholly-owned Subsidiary of Alcoa and (2) if the surviving or amalgamated
corporation or such person is not Alcoa, Alcoa agrees to guarantee pursuant to
Article VIII the obligations of such person under this Agreement.

(b) Prior to the Merger Consummation Date, sell or otherwise dispose of any
Shares owned by it (except in connection with the Merger), unless (i) such sale
or other disposition is for fair value for cash received and (ii) the proceeds
thereof are retained by Alcoa or such Restricted Group Member as cash or Cash
Equivalents.

(c) At any time after the Tender Funding Date until the Merger Consummation
Date, vote for or otherwise approve, or permit any of its Subsidiaries (other
than, at any time prior to Alcoa obtaining Control of a majority of the board of
directors of Alcan, Alcan and its Subsidiaries) to vote for or otherwise
approve, the sale, conveyance, transfer, lease or other disposition by Alcan or
any of its Subsidiaries of any of their respective assets or any interest
therein to any person, except for (i) the sale or disposition of Cash
Equivalents or inventory, in each case in the ordinary course of business,
(ii) the sale or disposition of equipment that has become obsolete or is
replaced in the ordinary course of business and (iii) any such sale or other
disposition to Alcan or any Subsidiary thereof, unless (A) Alcoa Controls a
majority of the board of directors of Alcan, (B) the Net Cash Proceeds thereof,
if any, are retained by Alcoa or any of its Subsidiaries as cash or Cash
Equivalents and (C) the Net Cash Proceeds thereof (to the extent such sale,
conveyance, transfer or other disposition constitutes an Asset Sale) are applied
to prepay the Loans pursuant to Section 2.12.

SECTION 6.03. Financial Covenants. (a) Permit the aggregate Section 6.03(a) Debt
of Alcoa and its consolidated Subsidiaries, after eliminating intercompany
items, to at any time (i) prior to the Tender Funding Date, exceed 150% of
Consolidated Net Worth of Alcoa and its consolidated Subsidiaries and (ii) on or
after the Tender Funding Date, exceed 250% of Consolidated Net Worth of Alcoa
and its consolidated Subsidiaries; provided, however, that if at any time, after
giving effect to the Transactions, the Index Debt Rating shall be at least BBB
(with a stable outlook) by S&P and Baa2 (with a stable outlook) by Moody’s, then
the financial covenant in this clause (a) shall not be in effect at such time.

 

45



--------------------------------------------------------------------------------

(b) At any time on or after the Tender Funding Date, permit the ratio of
Indebtedness for Money Borrowed of Alcoa and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) to EBITDA of Alcoa and its
consolidated Subsidiaries to be greater than 5.00 to 1.00;

SECTION 6.04. Change in Business. In the case of Alcoa, together with its
consolidated Subsidiaries, shall cease to be primarily engaged in the production
and sale of aluminum products.

SECTION 6.05. Amendment of Related Documents. The Borrowers shall not amend,
supplement or otherwise modify any of the Related Documents, except (a) with the
prior written consent of the Administrative Agent and the Required Lenders,
which consent shall not be unreasonably withheld or delayed or (b) for
Non-Material Changes.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any Borrower shall default in the payment when due of any principal of any
Loan and, if such default shall result from the failure of any third party
payments system used by such Borrower, such default shall continue for a period
of two Business Days;

(b) any Borrower shall fail to pay when due any interest, fee or other amount
payable under this Agreement or Alcoa shall fail to pay any amount due under
Article VIII upon demand therefor, and, in each case, such failure shall
continue for a period of five Business Days;

(c) any representation or warranty made or deemed made by a Borrower under this
Agreement or any statement made by a Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of such
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after such Borrower’s knowledge that it
was false or misleading;

(d) any Borrower shall default in the performance or observance of any covenant
contained in Section 5.02, Section 5.06(a), Section 5.08, Section 5.10,
Section 5.12 or Article VI;

(e) any Borrower shall default in the performance or observance of any covenant
or agreement under this Agreement (other than those specified in paragraphs (a),
(b) and (d) above) and such default shall continue for a period of 30 days after
notice from the Administrative Agent;

(f) any Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness (other than any Existing Five-Year Credit Agreement)
in a principal amount in excess of $50,000,000, or (B) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any Indebtedness (other than any
Existing Five-Year Credit Agreement) in a principal amount in excess of
$50,000,000, if as a result of any such default or failure referred to in this
clause (i) such Indebtedness may be or has been accelerated or otherwise may or
has become due prior to its stated maturity (unless such acceleration is a
result of, or may result from, a violation of a restriction on the sale, pledge
or disposition of Margin Stock); or (ii) default in the payment

 

46



--------------------------------------------------------------------------------

at maturity of any principal in respect of any Indebtedness (other than any
Existing Five-Year Credit Agreement) in a principal amount in excess of
$50,000,000 (excluding, in any event under clauses (i) and (ii) above, in the
case of Alcan or any of its Subsidiaries, any such default or Event of Default
that has been cured within 60 days following the Merger Consummation Date);

(g) a proceeding shall have been instituted or a petition filed in respect of a
Borrower

(i) seeking to have an order for relief entered in respect of such Borrower, or
seeking a declaration or entailing a finding that such Borrower is insolvent or
a similar declaration or finding, or seeking dissolution, winding-up, revocation
or forfeiture of charter or Memorandum and Articles of Association, liquidation,
reorganization, arrangement, adjustment, composition or other relief with
respect to such Borrower, its assets or its debts under any law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for such
Borrower or for all or any substantial part of its property,

and such proceeding or petition shall remain undismissed for a period of 90
consecutive days or an order or decree approving any of the foregoing shall be
entered;

(h) (i) Alcoa and its consolidated Subsidiaries, taken as a whole, shall not be
Solvent or (ii) Alcoa shall become generally unable to pay its debts as they
become due, shall voluntarily suspend transaction of its business generally or
as a whole, shall make a general assignment for the benefit of creditors, shall
institute a proceeding described in clause (g)(i) above or shall consent to any
order or decree described therein, shall institute a proceeding described in
clause (g)(ii) above or shall consent to any such appointment or to the taking
of possession by any such official of all or any substantial part of its
property whether or not any such proceeding is instituted, shall dissolve,
wind-up or liquidate itself or any substantial part of its property or shall
take any action in furtherance of any of the foregoing;

(i) any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of Alcoa (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 and the applicable rules and regulations
thereunder), (ii) during any period of 25 consecutive months, commencing before
or after the date of this Agreement, individuals who at the beginning of such 25
month period were directors of Alcoa (together with any replacement or
additional directors whose election was recommended by or who were elected by a
majority of directors then in office) cease to constitute a majority of the
Board of Directors of Alcoa or (iii) any person or group of related persons
shall acquire all or substantially all of the assets of Alcoa other than, in
each case of (i), (ii) or (iii) above, in a transaction which Alcoa is permitted
to undertake pursuant to Section 6.02(a)(iii)(A);

(j) an ERISA Event or ERISA Events shall have occurred with respect to any Plan
or Plans, or any Foreign Plan or Foreign Plans, that reasonably could be
expected to result in liability of any Borrower to the PBGC or other
Governmental Authority or to a Plan or Foreign Plan in an aggregate amount
exceeding $50,000,000 and, within 30 days after the reporting of any such ERISA
Event to the Administrative Agent or after the receipt by the Administrative
Agent of the statement required pursuant to Section 5.07(b), the Administrative
Agent shall have notified the Borrower in writing that (i) the Required Lenders
have made a determination that, on the basis of such ERISA Event or ERISA Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan

 

47



--------------------------------------------------------------------------------

or Plans, or such Foreign Plan or Foreign Plans, by the PBGC or other
Governmental Authority, (B) for the appointment either by the appropriate United
States District Court of a trustee to administer such Plan or Plans or by an
applicable court of law outside the United States of a trustee to administer
such Foreign Plan or Foreign Plans or (C) for the imposition of a lien in favor
of a Plan or Foreign Plan and (ii) as a result thereof an Event of Default
exists hereunder; or a trustee shall be appointed by a United States District
Court to administer any such Plan or Plans or by an applicable court of law
outside the United States of a trustee to administer such Foreign Plan or
Foreign Plans; or the PBGC or other Governmental Authority shall institute
proceedings to terminate any Plan or Plans or any Foreign Plan or Foreign Plans;

(k) (i) any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such Withdrawal Liability or is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner and
does not have adequate reserves set aside against such Withdrawal Liability and
(iii) the amount of the Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification), exceeds $50,000,000 or requires payments exceeding
$50,000,000 in any calendar year;

(l) any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of such
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$50,000,000;

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Borrower or any Subsidiary
of any Borrower or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed (unless an appeal or writ of certiorari is being
diligently prosecuted), or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to levy upon assets or properties of any Borrower or any Subsidiary
of a Borrower to enforce any such judgment;

(n) Alcoa’s guarantee under Article VIII shall for any reason fail or cease to
be valid and binding on, or enforceable against, Alcoa, or Alcoa or any other
Restricted Group Member shall so state in writing; or

(o) any provision of any Loan Document (other than Alcoa’s guarantee under
Article VIII) after delivery thereof shall for any reason fail or cease to be
valid and binding on, or enforceable against, any Restricted Group Member party
thereto, or Alcoa or any other Restricted Group Member shall so state in
writing, but only if such events or circumstances, individually or in the
aggregate, result in a Material Adverse Effect; or

(p) Any “Event of Default” as defined in any Existing Five-Year Credit Agreement
shall have occurred, in each case if as a result of such “Event of Default” the
outstanding Indebtedness under such Existing Five-Year Credit Agreement has been
accelerated or otherwise has become due prior to its stated maturity (unless
such acceleration is a result of a violation of a restriction on the sale,
pledge or disposition of Margin Stock);

 

48



--------------------------------------------------------------------------------

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by written
notice to Alcoa, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding; and in any event described in paragraph (g) or (h) above, the
Commitments of the Lenders shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding.

ARTICLE VIII

GUARANTEE

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Agreement and to make and maintain the Loans:

(a) Alcoa unconditionally and irrevocably guarantees, as a principal obligor and
not merely as a surety, the due and punctual payment in full and performance of
all Borrowing Subsidiaries Obligations. Alcoa further agrees that the Borrowing
Subsidiaries Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and that it will remain bound upon the
provisions of this Article VIII notwithstanding any extension or renewal of any
Borrowing Subsidiaries Obligation.

(b) Alcoa waives presentation to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Borrowing Subsidiaries Obligations, and also
waives notice of acceptance of the guarantee set forth in this Article VIII and
notice of protest for nonpayment. The obligations of Alcoa hereunder shall not
be affected by (i) the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement or any guarantee; (ii) any
extension or renewal of any provision of this Agreement or any guarantee; or
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any guarantee or any other agreement.

(c) Alcoa further agrees that the guarantee set forth in this Article VIII
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of any
Borrower or any other person.

(d) The obligations of Alcoa hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim or
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Borrowing
Subsidiaries Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of Alcoa hereunder shall not be discharged or
impaired or otherwise affected by the failure of the

 

49



--------------------------------------------------------------------------------

Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement, by any waiver or modification of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Borrowing Subsidiaries Obligations or by any other act or omission which may
or might in any manner or to any extent vary the risk of Alcoa or would
otherwise operate as a discharge of Alcoa as a matter of law or equity (other
than the defense of payment in satisfaction of such Obligation).

(e) Alcoa further agrees that this guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment by any Borrower to the
Administrative Agent or any Lender, or any part thereof, of principal of or
interest on such Borrowing Subsidiaries Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any holder of
any Borrowing Subsidiaries Obligation upon the bankruptcy or reorganization of
such Borrowing Subsidiary or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against Alcoa by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Borrowing Subsidiaries Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
Alcoa hereby promises to and will, upon receipt of written demand by the
Administrative Agent, promptly pay, or cause to be paid, to such Agent in cash
the amount of such unpaid Borrowing Subsidiaries Obligation, and thereupon such
Agent shall assign, in any reasonable manner, the amount of the Borrowing
Subsidiaries Obligation paid by Alcoa pursuant to this guarantee to Alcoa, such
assignment to be pro tanto to the extent to which the Borrowing Subsidiaries
Obligation in question was discharged by Alcoa, or make such other disposition
thereof as Alcoa shall direct (all without recourse to the Administrative Agent
or any Lender and without any representation or warranty by the Administrative
Agent or Lender).

(g) Upon payment by Alcoa of any sums to the Administrative Agent as provided
above, all rights of Alcoa against the other Borrowers arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of all the Borrowing Subsidiaries Obligations.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. Authorization and Action. (a) Each Lender hereby appoints CNAI as
the Administrative Agent hereunder and each Lender authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it

 

50



--------------------------------------------------------------------------------

to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary to this Agreement or applicable law. The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
any Restricted Group Member pursuant to the terms of this Agreement or the other
Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
except to the limited extent provided in Section 2.05(c) and Section 10.04(b),
and its duties are entirely administrative in nature. The Administrative Agent
does not assume and shall not be deemed to have assumed any obligation other
than as expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender or holder
of any other Obligation. The Administrative Agent may perform any of its duties
under any Loan Document by or through its agents or employees.

(d) In the event that CNAI or any of its Affiliates is or becomes an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by any Restricted Group
Member, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Restricted
Group Member hereunder or under any other Loan Document by or on behalf of CNAI
in its capacity as such for the benefit of any Restricted Group Member under any
Loan Document (other than CNAI or an Affiliate of CNAI) and which is applied in
accordance with the Loan Documents is exempt from the requirements of
Section 311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the
Trust Indenture Act.

(e) Neither the Syndication Agent nor any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.

SECTION 9.02. Administrative Agent’s Reliance, Etc. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such person. Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 10.04, (b) may rely on the Register to the
extent set forth in Section 2.05 and Section 10.04(b), (c) may consult with
legal counsel (including counsel to the Borrowers or any other Restricted Group
Member), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(d) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
by or on behalf of any Restricted Group Member in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Restricted Group Member or as to the existence or possible
existence of any Default or Event of Default and (f) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which writing
may be a telecopy or electronic mail) or any telephone message believed by it to
be genuine and signed or sent by the proper party or parties.

 

51



--------------------------------------------------------------------------------

SECTION 9.03. Posting of Communications. (a) Alcoa and each other Borrower
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated, or otherwise chooses to,
furnish to the Administrative Agent pursuant to any Loan Document or in
connection with the transactions contemplated therein, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled payment date therefor,
(iii) relates to a termination or a reduction of Commitments pursuant to
Section 2.10, (iv) provides notice of any Default or Event of Default, (v) is
required to be delivered to satisfy any condition precedent under Article IV or
(vi) in accordance with Section 5.01, including clauses (a), (b) and (d) of such
Section, is deemed to have been delivered if it is made available on the website
of the SEC (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.

(b) Alcoa and each other Borrower further agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications available to the
Lenders by posting the Communications on IntraLinksTM or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Restricted
Group Member acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders and each Restricted Group Member hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ALCOA, ANY OTHER
RESTRICTIVE GROUP MEMBER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR

 

52



--------------------------------------------------------------------------------

CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ALCOA’S OR ANY OTHER BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its Email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s Email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such Email address.

(f) Each of the Lenders and each Restricted Group Member agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(g) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.04. The Administrative Agent Individually. With respect to its Ratable
Portion, CNAI shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender. The terms “Lenders”, “Required Lenders” and
any similar terms shall, unless the context clearly otherwise indicates, include
the Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders. CNAI and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of banking, trust or other business with,
any Restricted Group Member as if CNAI were not acting as the Administrative
Agent.

SECTION 9.05. Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrowers, but without affecting the Borrowers’ reimbursement
obligation), from and against such Lender’s aggregate ratable share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or such Affiliate. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors)

 

53



--------------------------------------------------------------------------------

incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers or another Restricted Group
Member.

SECTION 9.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 30 days prior written notice thereof to the Lenders
and Alcoa, whether or not a Successor Administrative Agent has been appointed.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of Alcoa (which approval may not be unreasonably withheld and shall not
be required upon the occurrence and during the continuance of an Event of
Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the earlier of (x) the date
that is 30 days after the giving by the existing Administrative Agent of a
resignation notice pursuant to this Section 9.06 and (y) the acceptance of
appointment as Administrative Agent by a successor Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
IX as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except as provided in Section 9.03, notices and other
communications provided for herein shall (unless deemed to have been delivered
in accordance with Section 5.01) be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy as follows:

(a) if to a Restricted Group Member, to Alcoa Inc. at 390 Park Avenue, New York,
New York 10022-4608, Attention of Vice President & Treasurer (Telecopy
No. 212-836-2823);

(b) if to the Administrative Agent, to Citicorp North America Inc. at 2 Penns
Way, Suite 110, New Castle, Delaware 19720, Attention: Bank Loan Syndications
(Telecopy No. 212-994-0961); and

(c) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.

Any party may subsequently change its notice address by written notice to the
other parties as herein provided. All notices and other communications given to
any party hereto in

 

54



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 10.01 or in
accordance with the latest unrevoked direction from such party to the
Administrative Agent and each Borrower given in accordance with this
Section 10.01.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures set forth in
Section 9.03 or otherwise approved by the Administrative Agent; provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender; provided further
that any Lender may, upon request, receive a hard copy delivery of any or all
such notices. The Administrative Agent or Alcoa may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth in Section 9.03 or otherwise
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

Any notice hereunder shall be effective upon receipt. Any notice or other
communication received on a day which is not a Business Day or after business
hours in the place of receipt shall be deemed to be served on the next following
Business Day in such place. Any notice given to Alcoa shall be deemed to have
been duly given to each other Borrower at the same time and in the same manner.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not been terminated.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each of Alcoa, Alcoa Holdco Canada and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each Lender,
and thereafter shall be binding upon and inure to the benefit of the Borrowers
the Administrative Agent and each Lender and their respective successors and
assigns, except that none of the Borrowers shall have the right to assign its
rights hereunder or any interest herein without the prior consent of all the
Lenders.

SECTION 10.04. Successors and Assigns; Additional Borrowing Subsidiaries.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder (except as provided in
Section 10.04(e)) without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

55



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to any Borrower or any
Borrower’s Subsidiary or Affiliate) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to (1) any other Lender or an Affiliate
of such Lender or (2) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) Alcoa; provided that no consent of Alcoa shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or,
if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 or an integral multiple thereof, unless each of Alcoa
and the Administrative Agent otherwise consent; provided that no such consent of
Alcoa shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement; provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the proviso to Section 10.08(b) that affects such CLO.

For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

56



--------------------------------------------------------------------------------

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto with respect to
the interests assumed and, to the extent of the interest assigned under such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19 and 10.05).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (ii) (C) of this
Section 10.04(b) and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall promptly
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give notice thereof to Alcoa. No assignment
shall be effective for purposes of this Agreement until it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the provisos to Section 10.08(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, Alcoa agrees that each Participant
shall be entitled to the benefits of Sections 2.13 and 2.19 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.

 

57



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Alcoa’s prior written
consent or unless the right to a greater payment results from a change in law
after the Participant becomes a Participant with respect to such participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and the other provisions of this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Unless an Event of Default has occurred and is continuing, Alcoa at any time
and from time to time, upon not less than five Business Days’ notice to the
Administrative Agent may designate (i) any Approved Borrowing Subsidiary and
(ii) any wholly-owned Subsidiary of Alcoa reasonably satisfactory to the
Arrangers, in each case of (i) and (ii) above, to be a Borrowing Subsidiary upon
the completion of the following: (A) each of Alcoa and such Subsidiary shall
have executed and delivered to the Administrative Agent a Designation of
Borrowing Subsidiary and (B) such Subsidiary shall have complied with
Section 4.04, whereupon (1) such Subsidiary shall become a party hereto and
shall have the rights and obligations of a Borrowing Subsidiary hereunder and
(2) the obligations of such Subsidiary shall become part of the Obligations and
the guarantee of Alcoa pursuant to Article VIII hereof shall apply thereto to
the same extent that it applies to the other Obligations (the date on which any
such designation shall occur being called a “Designation Date”). Following the
giving of notice pursuant to the first sentence of this paragraph, if the
designation of such Subsidiary obligates the Administrative Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Alcoa and such Subsidiary shall, promptly upon the request of the Administrative
Agent or any Lender, supply such documentation or other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender, as applicable, to comply with “know your
customer” and other applicable laws and regulations.

(f) If Alcoa shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and Alcoa, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Borrowing Subsidiary (and such Lender shall, to the extent of
Loans made to such Subsidiary Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Loans to such Affiliate in compliance with the
provisions of this Section 10.04). Upon receiving such notice, the
Administrative Agent shall record the relevant information in the Register
pursuant to Section 10.04(b)(v).

SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree upon demand to pay,
or reimburse the Administrative Agent, the Syndication Agent and each of the
Arrangers for all of each such person’s reasonable and documented out-of-pocket
costs and expenses of every type and nature (including the reasonable fees,
expenses and disbursements of the Administrative Agent’s counsel, Weil,
Gotshal & Manges LLP) incurred by each such person in connection with any of the
following: (i) the Administrative Agent’s negotiation or execution of any Loan
Document, (ii) the preparation, negotiation,

 

58



--------------------------------------------------------------------------------

execution or interpretation of this Agreement (including the satisfaction or
attempted satisfaction of any condition set forth in Article IV), any Loan
Document or any proposal letter or commitment letter issued in connection
therewith, or the making of the Loans hereunder, (iv) the ongoing administration
of this Agreement and the Loans, including consultation with attorneys in
connection therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, the Tender Offer, the other
Transactions, the Related Documents, this Agreement or any other Loan Document,
(vii) the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, the Tender Offer, the other
Transactions, the Related Documents, this Agreement or any other Loan Document
or (viii) any amendment, consent, waiver, assignment, restatement, or supplement
to any Loan Document or the preparation, negotiation and execution of the same.

(b) The Borrowers further agree to pay or reimburse the Administrative Agent and
each of the Lenders upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (which shall be limited to one primary
counsel and one local counsel per each applicable jurisdiction), incurred by the
Administrative Agent or such Lenders in connection with any of the following:
(i) in enforcing any Loan Document or Obligation or exercising or enforcing any
other right or remedy available by reason of an Event of Default, (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or in any insolvency or
bankruptcy proceeding, (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Restricted Group
Member, any of the Borrowers’ respective Subsidiaries and related to or arising
out of the transactions contemplated hereby or by any other Loan Document or
Related Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.

(c) The Borrowers agree to hold harmless the Administrative Agent, each Lender,
the Syndication Agent, each Arranger and each of their respective affiliates and
each of their respective officers, directors, employees, agents, advisors,
attorneys and representatives (each, an “Indemnitee”) from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel (which shall be limited to one
primary counsel and one local counsel per each applicable jurisdiction for the
Administrative Agent, the Syndication Agent, the Arrangers or any Lender,
unless, in the reasonable opinion of the Administrative Agent, representation of
all such Indemnitees would be inappropriate due to an actual or potential
conflict of interest, in which case there shall be permitted one additional
counsel for such affected Indemnitees), joint or several, that may be incurred
by or asserted or awarded against any Indemnitee (including in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement, the other Loan Documents, the
Tender Offer, the Merger, or the other Transactions, or any actual or proposed
use of the proceeds of each of the Facilities, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or any of its officers,
directors, employees or agents. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section applies, such indemnity
shall be effective, whether or not such investigation, litigation or proceeding
is brought by Alcoa, any other Restricted Group Member, Alcan or any of their
respective directors, security holders or creditors, an Indemnitee or any other
person, or an Indemnitee is

 

59



--------------------------------------------------------------------------------

otherwise a party thereto and whether or not the Transactions are consummated.
No Indemnitee shall have any liability (whether in contract, tort or otherwise)
to Alcoa, any other Restricted Group Member, Alcan or any of their respective
security holders or creditors for or in connection with the Transactions, except
to the extent such liability is determined in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from such
Indemnitee’s gross negligence or willful misconduct. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Each Restricted Group Member hereby
waives, releases and agrees (each for itself and on behalf of its Subsidiaries)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(d) The provisions of this Section 10.05 and any other indemnification or other
protection provided to any Indemnitee pursuant to this Agreement shall
(i) remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or Lender and
(ii) inure to the benefit of any person that was at the time such claim arose an
Indemnitee under this Agreement or any other Loan Document. All amounts due
under this Section 10.05 shall be payable on written demand therefor, but shall
be subject to the requirements of reasonableness and documentation as set forth
herein.

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or its Affiliates
to or for the credit or the account of any Borrower against any of and all the
Obligations of such Borrower (or, in the case of Alcoa, any of and all the
Obligations of any Borrower) now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or otherwise and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 10.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Restricted Group Member therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Restricted Group Member in any case shall entitle such Restricted Group
Member to any further notice or shall entitle such Restricted Group Member or
any other Restricted Group Member to notice or demand in similar or other
circumstances.

 

60



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Restricted Group Members and the Required Lenders; provided, however,
that no such agreement shall (i) decrease the principal amount of, or extend the
maturity of any principal payment date or date for the payment of any interest
on any Loan or date fixed for payment of any Unused Commitment Fee, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, without the prior written consent of each Lender affected thereby,
(ii) change or extend the Commitment or decrease the Unused Commitment Fee of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.15, 2.16, the provisions of Article VIII, the
provisions of this Section or the definition of “Ratable Portion”, “Required
Canadian/U.S. Lenders”, “Required Lenders”, or “Required U.S. Lenders” without
the prior written consent of each Lender affected thereby or (iv) amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent; provided,
further, that any modification of provisions requiring payments to be applied on
a pro rata basis to the U.S. Loans and the Canadian/U.S. Loans shall require the
consent of the Required U.S. Lenders and the Required Canadian/U.S. Lenders.
Each Lender and each assignee thereof shall be bound by any waiver, consent,
amendment or modification authorized by this Section.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable to such
Lender, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate. Without limiting the generality of the foregoing in this
Section 10.09, and specifically in respect of any Loan made to a Canadian
Borrower, if any provision of this Agreement would oblige any Canadian
Borrower(s) to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would result in a receipt by
that Lender of “interest” at a “criminal rate” (as such terms are construed
under the Criminal Code (Canada)), then, notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or result in a receipt by that Lender of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), first, by reducing the amount or rate of future
interest required to be paid by the Canadian Borrower(s) to the affected Lender;
second, by reducing any fees and other amounts required to be paid by the
Canadian Borrower(s) to the affected Lender which would constitute “interest”
for purposes of Section 347 of the Criminal Code (Canada), and thereafter by
crediting the Canadian Borrower(s) with an appropriate additional prepayment of
its Loan(s) so as to achieve compliance with the aforesaid Section 347.

SECTION 10.10. Entire Agreement. This Agreement and any fee arrangements related
hereto constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the fee
arrangements related hereto.

SECTION 10.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or

 

61



--------------------------------------------------------------------------------

otherwise, that such other party would not, in the event of litigation, seek to
enforce the foregoing waiver and (b) acknowledges that it and the other parties
hereto have been induced to enter into this Agreement, as applicable, by, among
other things, the mutual waivers and certifications in this Section 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction, Consent to Service of Process. (a) Each Restricted
Group Member hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against any
Restricted Group Member or its properties in the courts of any jurisdiction.

(b) Each Restricted Group Member hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) To the extent that any Restricted Group Member has, or hereafter may be
entitled to claim, any immunity (whether sovereign or otherwise) from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution or
otherwise) with respect to itself, such Restricted Group Member hereby waives
such immunity in respect of its obligations hereunder and any other Loan
Document to the fullest extent permitted by applicable law and, without limiting
the generality of the foregoing, agrees that the waivers set forth in this
Section 10.15(d) shall be effective to the fullest extent now or hereafter
permitted under the Foreign Sovereign Immunities Act of 1976 (as amended, and
together with any successor legislation) and are, and are intended to be,
irrevocable for purposes thereof.

 

62



--------------------------------------------------------------------------------

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in dollars
into another currency, the parties hereto agree, to the fullest extent that they
may legally and effectively do so, that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase dollars with such other currency in The City of New York, on the
Business Day immediately preceding the day on which final judgment is given.

(b) The obligation of each Restricted Group Member in respect of any sum due to
any Lender hereunder in dollars shall, to the extent permitted by applicable
law, notwithstanding any judgment in a currency other than dollars, be
discharged only to the extent that on the Business Day following receipt of any
sum adjudged to be so due in the judgment currency such Lender may in accordance
with normal banking procedures purchase dollars in the amount originally due to
such Lender with the judgment currency. If the amount of dollars so purchased is
less than the sum originally due to such Lender, such Restricted Group Member
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender against the resulting loss.

SECTION 10.17. National Security Laws. (a) Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.

(b) Notwithstanding any other provision of this Agreement, no Lender will assign
its rights and obligations under this Agreement, or sell participations in its
rights and/or obligations under this Agreement, to any person who is (i) listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation or (ii) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.

SECTION 10.18. Limitation on Agreements. All agreements between the Restricted
Group Members, the Administrative Agent and each Lender in this Agreement are
hereby expressly limited so that in no event shall any of the Loans made on or
after the Tender Funding Date or other amounts payable by the Restricted Group
Members under this Agreement from and after the Tender Funding Date be directly
or indirectly secured (within the meaning of Regulation U) by Margin Stock.

SECTION 10.19. Confidentiality. Each Lender, the Administrative Agent, the
Syndication Agent and each Arranger agree to use all reasonable efforts to keep
information obtained by it pursuant hereto and the other Loan Documents (other
than such information that is made public by Alcoa or any of its Affiliates)
confidential in accordance with such person’s customary practices and agrees
that it shall not disclose any such information other than (a) to such person’s
respective Affiliates and their respective employees, representatives and agents
that are or are expected to be involved in the evaluation of such information in
connection with the Transactions contemplated by this Agreement and are advised
of the confidential nature of such information, (b) to the extent such
information presently is or hereafter becomes available to such person on a
non-confidential basis from a source other than Alcoa,

 

63



--------------------------------------------------------------------------------

the other Borrowers or any other Restricted Group Member or any advisor, agent,
employee or other representative thereof in each case that identified itself as
such, (c) to the extent disclosure is required by law, regulation or judicial
order or requested or required by bank regulators or auditors, (d) to current or
prospective assignees, participants and Approved Funds, grantees described in
Section 10.04, any direct or indirect contractual counterparties to any swap or
derivative transaction relating to any Borrower and its Obligations, and to
their respective legal or financial advisors, in each case and to the extent
such assignees, participants, Approved Funds, grantees or counterparties are
instructed to comply with, and to cause their advisors to comply with, the
provisions of this Section 10.19 or other provisions at least as restrictive as
the provisions of this Section 10.19, (e) to any rating agency when required by
it, provided, however, that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to Alcoa or the other Restricted Group Members received by
it from any of the Agents, any of the Arrangers or any Lender, (f) disclosures
in connection with the exercise of any remedies hereunder or under any other
Loan Document and (g) disclosures required or requested by any governmental
agency or representative thereof or by the National Association of Insurance
Commissioners or pursuant to legal or judicial process. Notwithstanding any
other provision in this Agreement, the Administrative Agent hereby agrees that
the Borrowers (and each of their respective officers, directors, employees,
accountants, attorneys and other advisors) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
each of the Facilities and the transactions contemplated hereby and all
materials of any kind (including opinions and other tax analyses) that are
provided to it relating to such U.S. tax treatment and U.S. tax structure.

[Signature pages follow]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alcoa, Alcoa Holdco Canada, the Administrative Agent and the
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first written above.

 

ALCOA INC., by  

/s/ PETER HONG

Name:   Peter Hong Title:   Vice President and Treasurer ALCOA HOLDCO CANADA
ULC., by  

/s/ CHARLES D. MCLANE, JR.

Name:   Charles D. McLane, Jr. Title:   Chief Financial Officer

CITICORP NORTH AMERICA, INC.,

individually and as

Administrative Agent,

by  

/s/ CAROLYN A. KEE

Name:   Carolyn A. Kee Title:   Vice President GOLDMAN SACHS CREDIT PARTNERS
L.P., by  

/s/ BRUCE H. MENDELSOHN

Name:   Bruce H. Mendelsohn Title:   Authorized Signatory GOLDMAN SACHS CANADA
CREDIT PARTNERS CO. by  

/s/ BRUCE H. MENDELSOHN

Name:   Bruce H. Mendelsohn Title:   Authorized Signatory



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, by  

/s/ JOHN W. WADE

Name:   John W. Wade Title:   Director BANK OF AMERICA, N.A., CANADA BRANCH by  

/s/ NELSON LAM

Name:   Nelson Lam Title:   Vice President BANK OF MONTREAL by  

/s/ STEPHEN KELLY

Name:   Stephen Kelly Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH by  

/s/ JOANNE NASUTI

Name:   Joanne Nasuti Title:   Authorized Signatory BANK OF TOKYO-MITSUBISHI UFJ
(CANADA) by  

/s/ AMOS SIMPSON

Name:   Amos Simpson Title:   Senior Vice President and General Manager BARCLAYS
CORPORATION LIMITED by  

/s/ DAVID SCULDELLARI

Name:   David Sculdellari Title:   President



--------------------------------------------------------------------------------

BNP PARIBAS, by  

/s/ JEFFREY STUFSKY

Name:   Jeffrey Stufsky Title:   Managing Director by  

/s/ ROBERT J. MUNCZINSKI

Name:   Robert J. Munczinski Title:   Managing Director LEHMAN BROTHERS
HOLDINGS, INC. by  

/s/ GREGORY L. SMITH

Name:   Gregory L. Smith Title:   Managing Director LEHMAN BROTHERS BANK, FSB by
 

/s/ JANINE M. SHUGAN

Name:   Janine M. Shugan Title:   Authorized Signatory LEHMAN LOAN FUNDING, LLC
by  

/s/ GREGORY L. SMITH

Name:   Gregory L. Smith Title:   Managing Director BANCO BILBOA VIZCAYA
ARGENTINA S.A. by  

/s/ EMILIO DE LAS HERAS

Name:   Emilio de las Heras Title:   Head of New York by  

/s/ JOHN MARTINI

Name:   John Martini Title:   Vice President, Corporate Banking



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, by  

/s/ KARSTEN DUHN

Name:   Karsten Duhn Title:   Vice President by  

/s/ BARBARA PETERS

Name:   Barbara Peters Title:   Assistant Vice President THE ROYAL BANK OF
SCOTLAND PLC, by  

/s/ GROVER FITCH

Name:   Grover Fitch Title:   Managing Director SUMITOMO MITSUI BANKING
CORPORATION, by  

/s/ DAVID A. BUCK

Name:   David A. Buck Title:   Senior Vice President WESTLB AG, TORONTO BRANCH,
by  

/s/ ALIK A. KASSNER

Name:   Alik A. Kassner Title:   Principal Officer by  

/s/ ROBERT L. DYCK

Name:   Robert L. Dyck Title:   Director, Corporate Finance

 